El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
La Ley Núm. 36 de 19 de junio de 1987 enmendó la Ley Contra el Crimen Organizado y Lavado de Dinero del Es-tado Libre Asociado de Puerto Rico, Ley Núm. 33 de 13 de julio de 1978, según enmendada, 25 L.P.R.A. see. 971 et seq., con el propósito de modernizar las investigaciones cri-minales relacionadas al crimen organizado. En la Exposi-ción de Motivos de la referida ley enmendatoria, la Asam-blea Legislativa expuso su preocupación de la manera siguiente:
Las actividades criminales relacionadas con el crimen orga-nizado en Puerto Rico han ido en aumento y su sofisticación ha rebasado las limitaciones de los métodos investigativos del Estado. Gran parte de la incidencia criminal en el país está relacionada directa o indirectamente con el crimen organizado.
Por otro lado, la sofisticación del planteamiento y operación de estas organizaciones criminales requiere del Estado nuevos y también sofisticados mecanismos investigativos que le per-mita tener acceso a las personas envueltas o que participan en dichas organizaciones criminales. De esta manera se podrá des-articular el crimen organizado en Puerto Rico. Por lo que ante *378el poder y recursos con que cuentan las organizaciones crimi-nales en Puerto Rico, es necesario enmendar la Ley del Crimen Organizado para adaptarla a las realidades actuales. 1987 Le-yes de Puerto Rico 128-129.
Nos toca determinar la constitucionalidad de la See. 6 de la referida Ley Núm. 36 (25 L.P.R.A. sec. 971q), la cual autoriza la grabación de las conversaciones no telefónicas durante la investigación del crimen organizado.
HH
A. La ley
La See. 6 de la Ley Núm. 36, supra, añadió el Art. 18 a la Ley Contra el Crimen Organizado y Lavado de Dinero del Estado Libre Asociado de Puerto Rico (en adelante Ley Contra el Crimen Organizado) para facultar al Secretario de Justicia a solicitar una orden judicial para grabar una comunicación oral no telefónica “cuando tenga motivo fundado de que una persona se dedica o está envuelta en un patrón de actividad del crimen organizado” y la comunicación que se interese grabar esté relacionada al crimen organizado. 25 L.P.R.A. sec. 971q. La ley define una “actividad del crimen organizado” como
... cualquier acto o amenaza relacionado a asesinato, secues-tro, juegos ilegales, leyes relativas a la prostitución, incendio, apropiación ilegal, robo, obscenidad, soborno, extorsión, o la venta, posesión y transportación de sustancias controladas o armas, sujeto a acusación criminal bajo las leyes del Estado Libre Asociado o las leyes de los Estados Unidos de América. 25 L.PR.A. sec. 971a(b).
Un “patrón” de actividad del crimen organizado re-quiere que se hayan cometido por lo menos dos (2) actos de los antes mencionados, dentro de un período de diez (10) años, sin contar ningún período durante el cual el sospe-choso haya estado reclúido. 25 L.P.R.A. sec. 971a(i).
*379Por otro lado, la ley claramente prohíbe que se graben conversaciones relacionadas con actividades políticas o de cualquier otra naturaleza que no sea del crimen organizado. 25 L.P.R.A. sec. 971q(b).
Además de unos requisitos específicos que establece la ley respecto de la solicitud y expedición de la orden judicial para grabar, los cuales discutiremos más adelante, la ley provee que la orden estará sujeta a que
[l]a grabación sea realizada únicamente por un investigador o persona privada que actúe como informante o agente encu-bierto siempre y cuando esté debidamente autorizado para ello por el investigador, cuando tal investigador o persona privada sea una parte de la comunicación, o cuando cualquier persona que participe en la comunicación haya dado su consentimiento previo a tal grabación. (Énfasis suplido.) 25 L.P.R.A. 971q(a).
La grabación puede efectuarse a través de un mecanismo de grabación que registre directamente la comunicación o por medio de un mecanismo que trasmita la comunicación a otro lugar donde será grabada. 25 L.P.R.A. sec. 971a(j).
La ley establece, además, unas situaciones ex-traordinarias en las cuales, por vía de excepción, se faculta al Secretario de Justicia a autorizar la grabación sin una orden judicial previa, siempre y cuando se someta la solicitud correspondiente al tribunal dentro de las veinticuatro (24) horas siguientes a la grabación. 25 L.P.R.A. see. 971q(c). En estos casos, la ley claramente establece que la grabación así obtenida no podrá ser admitida como evidencia si no se obtiene la orden correspondiente dentro de las veinticuatro (24) horas siguientes, ya sea porque la solicitud correspondiente no fue sometida como lo requiere la ley o porque, habiendo sido sometida, ésta fuese denegada.
*380B. Los hechos
El 4 de septiembre de 1989, Néstor Santiago Feliciano fue asignado al cargo de Fiscal Auxiliar del Tribunal de Distrito, en la División de Drogas de la Oficina de Investi-gaciones y Procesamiento Criminal, con sede en la Fiscalía de Ponce. Desde el 11 de enero de 1991, desempeñó el re-ferido cargo en el Tribunal Superior.
El 5 de junio de 1991 se presentaron dos (2) denuncias contra Santiago Feliciano por el delito de soborno agra-vado, Art. 210 del Código Penal, 33 L.P.R.A. see. 4361, y otra por violación al Art. 3(c) de la Ley Contra el Crimen Organizado, 25 L.P.R.A. see. 97Íb(c).(1) Comenzada la vista preliminar, Santiago Feliciano renunció a ella y se allanó a que se le determinara causa probable por los delitos impu-tados en las denuncias. El 23 de octubre de 1991, el Minis-terio Público presentó unas acusaciones contra Santiago Feliciano por dos (2) cargos de soborno agravado, consis-tentes en que siendo Fiscal del Departamento de Justicia recibió dinero a cambio de ejercer influencia para favorecer a unas personas que iban a o debían ser procesadas crimi-nalmente, y siete (7) cargos por infracciones a la Ley Contra el Crimen Organizado, consistentes en su participación en una empresa criminal organizada o un “patrón” de ac-tividades de crimen organizado.
Los dos (2) cargos presentados por el delito de soborno agravado disponen, en lo pertinente, como sigue:
... Santiago Feliciano ... actuando en concierto y común *381acuerdo con el Sr. Adalberto Rosas Santapao, siendo un funcio-nario o empleado público, Fiscal Auxiliar del Departamento de Justicia de P.R., solicitó y recibió dinero por la cantidad de $14,000.00 de parte del Señor Carlos Pagán San Miguel, con el entendido o la inteligencia de que tal renumeración [sic] habría de alegadamente influenciar en las Autoridades Federales para que éstos no confiscaran unas propiedades del Sr. Carlos Pagan San Miguel, o de sus familiares, ya que existía un caso pen-diente de drogas en el Tribunal de Mayagüez, que es un acto regular de sus funciones como funcionario del Departamento de Justicia de P.R.
...solicitó la suma de $6,000.00, de los cuales recibió un ade-lanto por la suma de $2,000.00 de parte del Sr. Héctor Franqui Gelabert, por omitir o retardar e influenciar en que se evitare radicar unas alegadas acusaciones contra el Sr. Franqui Gela-bert, el hijo de éste y el Sr. Carlos Acosta Vélez, que es un acto regular de sus funciones y en el cumplimiento de sus deberes como funcionario del Departamento de Justicia de Puerto Rico.
Surge del alegato del acusado que los actos de soborno relacionados a Franqui Gelabert, su hijo y Acosta Vélez alegadamente se refieren a la investigación, que se estaba llevando a cabo, de la muerte del Sr. Carlos Casiano Zapata ocurrida el 27 de febrero de 1991 en la residencia de Franqui Gelabert en Cabo Rojo.
La acusación por infracción al Art. 3(c) de la Ley Contra el Crimen Organizado, supra, contiene siete (7) cargos, los cuales describen, en esencia, los actos de conspiración, so-licitación y demás pasos necesarios para llevar a cabo los actos de soborno agravado descritos anteriormente.
Parte esencial de la prueba de cargo en estos casos con-sistió de la grabación de una conversación entre el acusado y Rosas Santapao, obtenida con el consentimiento y la co-operación de este último y mediante una orden judicial, en conformidad con la See. 6 de la Ley Núm. 36, supra.
Luego de varios trámites procesales,(2) el 18 de agosto *382de 1992 el acusado solicitó la supresión de la grabación aludida. En su solicitud planteó que la grabación de con-versaciones orales es inconstitucional porque viola el dere-cho a la intimidad de todo ciudadano y su derecho a no autoincriminarse; que el esquema establecido en la Ley Núm. 36, supra, para la obtención de la orden judicial y la custodia de las grabaciones por parte del tribunal viola el principio de la separación de poderes, y, en la alternativa, que procedía la supresión de la grabación porque se le ha-bía acusado por el delito equivocado con la intención ilícita de aprovecharse de la referida ley.
Luego de que el Ministerio Público se opusiera a la so-licitud referida, el 27 de mayo de 1993 el tribunal de ins-tancia declaró inconstitucional la See. 6 de la Ley Núm. 36, supra, y ordenó la supresión de la evidencia. El foro sen-tenciador resolvió, en síntesis, que la citada See. 6 de la Ley Núm. 36 (Art. 18 de la Ley Contra el Crimen Organi-zado) es inconstitucional “por estar en contravención con los principios constitucionales que garantizan la dignidad del ser humano y su derecho a la intimidad” y que el “es-quema contemplado en el mismo viola el principio de sepa-ración de poderes”. (3)
*383El Procurador General recurrió oportunamente ante nos mediante una Petición de certiorari y planteó los señala-mientos de error siguientes: -
1. Erró el Tribunal Superior al resolver que la Ley 36 de 19 de junio de 1987, en cuanto provee para la autorización judicial de grabaciones de conversaciones no telefónicas, es inconstitu-cional por estar reñida con los principios constitucionales que garantizan la dignidad del ser humano y su derecho a la intimidad.
2. Erró el Tribunal Superior al resolver que la Ley 36 de 19 de junio de 1987, en cuanto provee para la autorización judicial de grabaciones de conversaciones no telefónicas, es inconstitu-cional por estar reñida con el principio de separación de poderes.
3. Erró el Tribunal Superior al no aplicar la doctrina de “buena fe”.
El 7 de junio de 1993 expedimos el auto de certiorari. Luego de varias prórrogas concedidas a ambas partes, el Procurador General presentó su alegato el 8 de septiembre de 1993, y el acusado el 17 de marzo de 1994. Pasamos a resolver.
I-H hH
La Sec. 8 de la Carta de Derechos (Art. II) de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 292, dispone que “[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o *384familiar”. Esta sección, junto con el principio de inviolabi-lidad de la dignidad del ser humano, que está contenido en la primera sección del referido artículo, son la fuente en nuestro ordenamiento jurídico del derecho a la intimidad, derecho fundamental que goza de la más alta jerarquía en nuestro entramado de derechos constitucionales. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 59-62 (1986); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 340 (1983); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975).
 No obstante el lugar privilegiado que este de-recho tiene dentro de nuestro ordenamiento jurídico sobre otros constitucionalmente reconocidos, reiteradamente he-mos establecido que el derecho a la intimidad puede ser invocado únicamente por aquella persona que, dentro de las circunstancias particulares del caso, tenga una expecta-tiva real de que su intimidad se respete y que la sociedad esté dispuesta a reconocer esa expectativa como legítima o razonable. Pueblo en interés menor N.R.O., 136 D.P.R. 949 (1994); Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. De León Martínez, supra; Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); E.L.A. v. Coca ColaBott. Co., 115 D.P.R. 197 (1984); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); Pueblo v. Luzón, 113 D.P.R. 315 (1982); Pueblo v. Lebrón, 108 D.P.R. 324 (1979). Por lo tanto, en casos como el de autos, en que la solicitud de supresión de evidencia está fundamentada en que la prueba ha sido ob-tenida en violación al derecho a la intimidad, el promo-vente está obligado a establecer que tiene una expectativa razonable a la intimidad respecto de lo que intenta *385suprimir. De lo contrario, el acusado no puede reclamar la protección del derecho de intimidad. (4)
Por otro lado, el derecho así reconocido no es absoluto, especialmente en relación con el interés fundamental que tiene el Estado en poner en vigor las leyes penales del país y el interés colectivo de combatir la criminalidad. Pueblo v. Muñoz, Colón y Ocasio, supra; Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); Pueblo v. Pérez Pérez, 115 D.P.R. 827 (1984); Pueblo v. Lebrón, supra. Las Secs. 8 y 10 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, limitan lo que puede hacer el Estado para imponer el orden sin violar el derecho de los ciudadanos a la intimidad, pero no prohíben de manera absoluta la intromisión del Estado en la vida privada de un individuo cuando ésta sea necesaria como resultado de una investigación o un procedimiento criminal. Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1961).
Del propio texto de las secciones referidas surge claramente que, excepto por la prohibición específica contenida en la Sec. 10 sobre la interceptación de comunicaciones telefónicas, lo que la Constitución provee a las personas, como regla general, es la garantía de que su intimidad estará protegida contra “ataques abusivos” y “registros, incautaciones y allanamientos irrazonables”. Const. E.L.A., supra, ed. 1982, pág. 299. Es decir, que la protección que garantiza la Constitución no es contra la intromisión del Estado per se, sino contra la que sea abu-*386siva o irrazonable. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, pág. 279.
El alcance de estas garantías debe ser interpretado primordialmente a la luz de lo establecido en nuestra Constitución y en nuestra jurisprudencia. (5) Sin embargo, puesto que estamos compelidos a interpretar los preceptos constitucionales sobre el derecho a la intimidad en armonía con el contenido mínimo requerido bajo la protección de la Cuarta Enmienda de la Constitución de Estados Unidos —aplicable a los estados bajo la Decimocuarta Enmienda— y la correspondiente interpretación adoptada por el Tribunal Supremo federal,(6) pasamos en primer lugar a exponer brevemente la norma federal aplicable a casos como el que tenemos ante nos ahora.
i — \ HH hH
La Cuarta Enmienda de la Constitución de Estados Unidos establece que “[n]o se violará el derecho del pueblo a la seguridad de las personas, hogares, documentos y pertenencias, contra registros y allanamientos irrazonables”. Const. EE. UU., L.P.R.A., Tomo 1, ed. 1982, pág. 186. La protección de la Cuarta Enmienda cubre no sólo la incautación de cosas u objetos tangibles, sino también la grabación de declaraciones orales. Silverman v. United States, 365 U.S. 505, 511 (1961); Katz v. United States, 389 U.S. 347, 353 (1967).
*387En Katz v. United States, supra, el Tribunal Supremo federal tuvo la oportunidad de examinar la validez consti-tucional de la utilización de un detector electrónico colo-cado en la parte exterior de una cabina telefónica para es-cuchar la parte de la conversación telefónica del individuo que se encontraba dentro de la cabina. Allí, el máximo Foro federal resolvió que la determinación de si ha ocurrido un registro o allanamiento depende de que quien invoque la protección de la Cuarta Enmienda tenga una expectativa razonable de intimidad (reasonable expectation of privacy), y que como el individuo afectado en ese caso tenía una legítima expectativa de intimidad sobre lo conversado den-tro de la cabina telefónica, el Estado no podía escuchar la conversación por medios electrónicos sin una orden judicial previa. Katz v. United States, supra, págs. 353-355.(7) Pos-teriormente, en Smith v. Maryland, 442 U.S. 735 (1979), el máximo Foro federal explicó que quien invoque el derecho a la protección de su intimidad tiene que establecer no sólo que tenía una expectativa real de intimidad en las circuns-tancias específicas de su caso (criterio subjetivo), sino, ade-más, que esa expectativa era de tal naturaleza que la so-ciedad reconocía ésta como razonable (criterio objetivo). A la luz de esta doctrina, el Tribunal Supremo federal ha resuelto que, como regla general, la utilización de diversos aparatos electrónicos en la investigación criminal está su-jeta a la protección contra registros y allanamientos irra-*388zonables de la Cuarta Enmienda, en la medida en que el mecanismo utilizado represente una “intromisión” inde-bida con la expectativa razonable de intimidad de un individuo. United States v. Karo, 468 U.S. 705, 716-717 (1984); United States v. Knotts, 460 U.S. 276 (1983).
Aplicando esta doctrina, el Tribunal Supremo federal ha resuelto, además, que la grabación de conversaciones ora-les a través de agentes encubiertos o informantes que por-ten equipo de trasmisión o grabación electrónica, no re-quiere una autorización judicial, siempre y cuando la persona que sea objeto de la investigación sea consciente de la presencia del agente o informante en el lugar, aun cuando no conozca su identidad o su intención de grabar la conversación. Véanse: United States v. Cáceres, 440 U.S. 741 (1979); United States v. White, 401 U.S. 745 (1970); On Lee v. United States, 343 U.S. 747 (1952); Hoffa v. United States, 385 U.S. 293 (1966); Lopez v. United States, 373 U.S. 427 (1963).(8) Al así resolver, dicho foro ha afirmado que una persona que equivocadamente confíe en otra, quien resulta ser un informante de la Policía o un agente encubierto, no posee una expectativa razonable de intimi-dad merecedora de protección respecto de las declaraciones incriminatorias así confiadas, puesto que la Cuarta En-mienda no le ofrece una garantía al delincuente de que no será delatado por aquel a quien le haya confiado la fechoría. El Tribunal Supremo federal ha resuelto, además, que dicho análisis se extiende forzosamente a la evidencia que se pueda obtener a través de grabaciones o trasmisio-nes electrónicas, porque las grabaciones son meramente prueba corroborativa de la conversación. Como no existe una expectativa razonable separada que impida que un de-lator pueda contarle a la Policía el contenido específico de una conversación incriminatoria inmediatamente después *389de que ésta haya ocurrido, o tomar notas detalladas de todo lo acaecido, tampoco debe haberla respecto a un mé-todo más preciso y confiable. En United States v. White, supra, págs. 751-753, el Tribunal Supremo federal resu-mió el criterio aplicable de la manera siguiente:
Concededly a police agent who conceals his police connections may write down for official use his conversations with a defendant and testify concerning them, without a warrant authorizing his encounters with the defendant and without otherwise violating the latter’s Fourth Amendment rights. Hoffa v. United States, 385 U.S., at 300-303. For constitutional purposes, no different result is required if the agent instead of immediately reporting and transcribing his conversations with defendant, either (1) simultaneously records them with electronic equipment which he is carrying on his person, Lopez v. United States, supra; (2) or carries radio equipment which simultaneously transmits the conversations either to recording equipment located elsewhere or to other agents monitoring the transmitting frequency. On Lee v. United States, supra. If the conduct and revelations of an agent operating without electronic equipment do not invade the defendant’s constitutionally justifiable expectations of privacy, neither does a simultaneous recording of the same conversations made by the agent or by others from transmissions received from the agent to whom the defendant is talking and whose trustworthiness the defendant necessarily risks.
Our problem is not what the privacy expectations of particular defendants in particular situations may be or the extent to which they may in fact have relied on the discretion of their companions. ... Our problem, in terms of the principles announced in Katz, is what expectations of privacy are constitutionally “justifiable” —what expectations the Fourth Amendment will protect in the absence of a warrant. ... If the law gives no protection to the wrongdoer whose trusted accomplice is or becomes a police agent, neither should it protect him when the same agent has recorded or transmitted the conversations which are later offered in evidence...
... If he sufficiently doubts their trustworthiness, the association will very probably end or never materialize. But if he has no doubts, the risk is his. In terms of what his course will be, what he will or will not do or say, we are unpersuaded that he would distinguish between probable informers on the one hand and probable informers with transmitters on the other. ... At least there is no persuasive evidence that the difference in this *390respect between the electronically equipped agent and the unequipped agent is substantial enough to require discrete constitutional recognition, particularly under the Fourth Amendment which is ruled by fluid concepts of “reasonableness”.!9)
En resumen, pues, la jurisprudencia federal no exige que se cumpla con los requisitos de la Cuarta Enmienda cuando es uno de los participantes en la conversación quien la graba o consiente a ello.(10) Véase Pueblo v. De León Martínez, supra. Esta es la situación del caso de autos.
IV
A. Como señalamos anteriormente, en nuestra jurisdicción, al igual que en el ámbito federal, el derecho a la intimidad existe únicamente en aquellos casos en los cuales quien lo invoque tenga una expectativa razonable de intimidad. En Puerto Rico, como regla general, la expectativa de intimidad que un individuo pueda tener en circunstancias relacionadas directamente con la comisión de un acto criminal es limitada. Así lo determinaron quienes redactaron nuestra Constitución. La Comisión de la Carta de Derechos de la Constituyente explicó el alcance de la Sec. 10 de la manera siguiente:
La inviolabilidad de la persona se extiende a todo lo que es necesario para el desarrollo y expresión de la misma. El hogar, los muebles y utensilios, los libros y papeles poseídos por un ciudadano son como una prolongación de su persona, pues cons-tituyen el ámbito en que ésta se ha hecho y se mantiene. Toda *391intromisión sin su permiso en este círculo privado equivale para todo hombre a una violación de su personalidad. Lo mismo acontece con los medios en que expresa su intimidad y que re-serva tan sólo para algunos: su correspondencia, sus manifes-taciones espontáneas a través de los modernos medios mecáni-cos de comunicación. La lesión de la intimidad es en este sentido el más penoso ataque a los derechos fundamentales de la persona.
Sin embargo, los mismos medios y propiedades que sirven para el desarrollo y el sostén de la persona pueden ser instru-mento de delito o resultado de su comisión. En estos casos de-tenerse ante esas fronteras de la personalidad equivaldría a la protección indebida del delito y del delincuente. En esta colisión de lo privado y lo público, la solución se entrega, con todas las garantías, a la autoridad judicial encargada de perseguir y san-cionar las transgresiones de la ley. Las garantías personales frente al arresto, el registro, la incautación y el allanamiento tienen su límite en la conducta criminal. (Enfasis suplido.) Dia-rio de Sesiones, supra, págs. 2567-2568.
En P.R. Tel. Co. v. Martínez, supra, en ocasión de examinar el alcance de la prohibición constitucional de la interceptación de una conversación telefónica, resolvimos que aunque se debe proteger la expectativa de intimidad de personas que bona fide se identifiquen o sean identificables por quien reciba, la llamada, el autor de una llamada ilegal que atenta contra la intimidad de quien la recibe no es merecedor de que se obtenga su consentimiento previo como requisito para interceptar su llamada, puesto que de su conducta ilegal “se deriva e infiere, por imperativo circunstancial, una renuncia clara al derecho”. Id., pág. 345.
De igual manera, no puede existir una expectativa legítima o razonable de intimidad sobre el contenido de una conversación relacionada a la comisión de un crimen. (11) La clandestinidad que normalmente caracteriza *392tal actividad no es un interés protegido por el derecho a la intimidad. Este no legitimiza la expectativa subjetiva del delincuente de mantenerla oculta. Respecto de estas con-versaciones, lo que nuestra sociedad reconoce como razona-ble, lo que favorece, no es la protección de éstas sino, más bien, su divulgación, por el preeminente interés colectivo que existe respecto a combatir el crimen, y, en el caso particular de autos, por el preeminente interés colectivo adi-cional de ernadicar el fraude en la función pública. Por eso las declaraciones voluntarias incriminatorias hechas a otros son incuestionablemente admisibles en evidencia en un procedimiento criminal, sujeto a las Reglas de Eviden-cia aplicables, sin necesidad de una orden judicial. Inde-pendientemente de la existencia de una grabación, los agentes encubiertos, los informantes y otras personas que hayan participado en una conversación de carácter incri-minatorio pueden legítimamente testificar sobre su conte-nido en un juicio criminal. Regla 62 de Evidencia, 32 L.P.R.A. Ap. IV (admisiones).
 Y, claro está, si la conversación incriminatoria no está protegida, tampoco lo está su grabación como tal. En Pueblo v. Luzon, supra, reconocimos el valor probatorio de unas cintas de video tapes y una fotografía que fueron to-madas a los acusados en áreas abiertas al público del hotel Caribe Hilton y otros espacios abiertos, como evidencia de tipo corroborativo. Allí citamos con aprobación la norma de United States v. White, supra, a los efectos de que,
*393... para propósitos constitucionales, se obtiene el mismo resul-tado si un agente prepara un informe y pone por escrito una conversación justo después de haberla sostenido con un acu-sado, o si se realiza el informe mediante la grabación o trans-misión —con equipo electrónico que lleve consigo el agente— de dicha conversación. Pueblo v. Luzon, supra, pág. 325.
Resolvemos, pues, que el acusado en el caso ante nos no podía abrigar una expectativa legítima de intimidad sobre el contenido de la conversación incriminatoria grabada.
Lo anterior no obstante, la utilización de un mecanismo de grabación directa de la conversación nos obliga a considerar la posibilidad de que el método investigativo utilizado capte declaraciones distintas a la interesada —del sospechoso o de terceros— las cuales pueden no estar relacionadas a la comisión de ningún crimen, sino que sean de carácter privado personal, protegidas por el derecho a la intimidad.
De la transcripción de una porción de la grabación que presentó el acusado como parte de su solicitud de supre-sión de evidencia, la cual obra en autos, surge que la gra-badora que portaba el informante, Rosas Santapao, fue ac-tivada antes de que éste entrara en el edificio de la Fiscalía de Ponce y que grabó las conversaciones que Rosas Santa-pao tuvo con los empleados que saludó y a quienes les pre-guntó por el paradero de Santiago Feliciano, y con visitan-tes del edificio, quienes le solicitaron direcciones. La ley nada dispone sobre ésto y el Procurador General, en su alegato, nada dice sobre la posibilidad de utilizar métodos investigativos que eviten el problema.
En P.R. Tel. Co. v. Martínez, supra, encaramos una con-junción de hechos similar a la antes mencionada. Allí, como aquí, existía la posibilidad de que, al captar una lla-mada anónima ilegal, se interceptaran, además, otras con-versaciones que no fuesen la interesada, sobre las cuales los participantes podían tener una expectativa legítima a la intimidad. Resolvimos en esa ocasión que sobre esas conversaciones “no podría mantenerse ni continuarse una *394interceptación mediante ningún medio mecánico o análogo sin el consentimiento o renuncia de todas las partes que intervienen”. Id., pág. 347. Aunque reconocimos que el autor de la llamada anónima ilegal no era merecedor de la protección que ofrece la prohibición constitucional de inter-ceptación de una comunicación telefónica, resolvimos que el método, que se utilizara para tales casos tenía que estar diseñado de manera tal que se protegiera el derecho de los otros a que no se interceptaran sus llamadas telefónicas sin su consentimiento^12)
En el caso ante nos ahora existe igualmente el peligro de que, junto con la interceptación de una conversación no protegida, se capta también una comunicación que sí esté cobijada por el derecho a la intimidad. Existe la posibilidad de que el sujeto a quien vaya dirigida la orden revele información adicional a la que se interesa, incluso información sobre sú vida privada personal, que merezca proteción por encima de sus acciones criminales. Por ello, aunque resolvemos que respecto del contenido de una conversación criminal, como regla general, no existe una expectativa legítima de intimidad merecedora de la protección constitucional, en los casos como el de autos, en que se pretende grabar una conversación incriminatoria pero el método electrónico utilizado puede potencialmente grabar otras comunicaciones constitucionalmente protegidas, resolvemos que, como regla general, la grabación de las conversaciones no protegidas sólo puede hacerse de modo tal que quede debidamente salvaguardado el derecho a la intimidad que cobija las otras conversaciones protegidas que puedan resultar incidentalmente afectadas.(13)
*395De esta manera, reiteramos hoy el principio fundamental de que en una sociedad democrática como la nuestra, el derecho a la intimidad está fundamentado en la soberanía del individuo sobre su mente y el espacio inmediato que le rodea. Extender la protección al derecho a la intimidad a estas situaciones asegura, además, que la utilización de los mecanismos investigativos de la Ley Núm. 36, supra, no pueda tener un efecto disuasivo respecto al ejercicio de la libertad de expresión {chilling effect), en relación con conversaciones no relacionadas al crimen organizado.
Pasemos ahora a examinar qué tipo de protección ofrece la Carta de Derechos de nuestra Constitución en estos casos.
V
La Sec. 10 del Art. II de nuestra Constitución, supra, pág. 299, dispone que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales.
A. El acusado plantea que la prohibición contra la in-terceptación de comunicaciones telefónicas contenida en la *396sección referida aplica a la grabación de las comunicacio-nes orales.(14) No tiene razón.
Respecto a la disposición referida, la Convención Cons-tituyente expresamente rechazó una enmienda del señor Fernández Méndez que tenía el propósito de extender a la comunicación “telegráfica” la prohibición de la intercepta-ción telefónica y establecer que ambas se podrían intercep-tar mediante una orden judicial. Diario de Sesiones, supra, Vol. 3, págs. 1581-1587 (1952). La enmienda derrotada hu-biera tenido el doble efecto de equiparar la prohibición de la interceptación telefónica con la telegráfica, e incluir am-bas de manera expresa dentro de la protección general contra registros, allanamientos e incautaciones irrazonables, sujeta al requisito de una orden judicial. En relación con este asunto, se produjo el siguiente debate en la Conven-ción. Constituyente:
Sr. FERNANDEZ MENDEZ:... Ahora nosotros creemos, en la misma manera que Nueva York así lo adoptó en su Constitu-ción, que el Estado no debe, por más liberal que sea, privarse de, cuando la evidencia que se va a trasmitir es evidencia de la comisión de un delito, el Estado no debe privarse del derecho de [hacerlo;] si lo hace de acuerdo con el procedimiento que esta-blece la constitución, que es [que] bajo juramento [haya] quien afirme que lo que se va a trasmitir esclarece la comisión de un delito — y eso bajo juramento y con la sanción que conlleva el que el juramento sea falso, y juramento que sólo sirve para que un tribunal expida la orden de que se intercepte. Esas dos con-diciones previas de que haya una orden: Primero, una declara-*397ción jurada de que Fulano y Zutano, dos criminales, van a transmitir tal mensaje que es evidencia de tal delito. Esa comu-nicación no debe interceptarse si no media el derecho del Es-tado a proteger a ías partes, pero la protección que le va a conferir es de que para hacerlo tiene que venir una declaración jurada y que un tribunal autorice la intercepción.
... Ahora, yo creo que si el Estado puede obtener evidencia en un hogar, que es más sagrado que un telégrafo y que es más sagrado que un teléfono, no hay razón alguna por la cual el Estado no proteja a los no criminales contra los criminales ob-teniendo evidencia que los criminales [sic] van a obtener, siem-pre que el Estado [objtenga esa evidencia con los requisitos que se exigen igualmente para obtener la evidencia dentro de un hogar. Por eso es que creí que este artículo está incompleto. Este artículo debe incluir telégrafo. Y además de incluir telé-grafo, debe proveer que aun en telégrafo y aun en teléfono, que el Estado tiene derecho de incautarse de esa evidencia si lo hace en la misma manera que se incauta de la evidencia dentro de un hogar .... O sea, no hay más sagrado en la comunicación telefónica o telegráfica que lo que hay en el recinto del hogar. Y si en el recinto del hogar con la declaración jurada y la orden del tribunal se puede allanar el hogar, el Estado debe tener el derecho también de allanar los cables del teléfono y los cables telegráficos cuando cumple con los mismos requisitos que cum-ple para allanar un hogar.
Sr. TRIAS MONGE: En contra de la enmienda. Para indicar solamente que [en] la proposición recomendada por la [Comisión de] Carta de Derechos, de adoptarse la enmienda sugerida por el compañero Fernández Méndez, quedaría des-truido definitivamente el propósito de la misma; y que está fun-damentada la enmienda, la proposición de la carta de derechos, en una disposición conocida, sumamente respetada en la expo-sición de derechos humanos, que forma parte del sistema federal de leyes. El Congreso de los Estados Unidos, al aprobar la Federal Communications Act de 1934, reconoció definitiva-mente y sin reservas ni limitaciones de ninguna clase, que no podría ni debería en forma alguna interceptarse las comunica-ciones telefónicas ....
Sr. TRIAS MONGE: ¿Es o no es cierto que en relación con estos problemas de interferencia en la vida privada, debe leerse en la Sección 10, el apartado que estamos discutiendo, conjun-tamente con la sección 8? O sea, al final de la sección 8 defini-tivamente se establece que toda persona tiene derecho a protec-*398ción de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar. ¿Es o no cierto que esta disposi-ción es la general, que definitivamente garantiza al ciudadano en Puerto Rico lo que se conoce como el right of privacy, y que toda injerencia contra su vida privada, en la que naturalmente está envuelto el secreto de la comunicación telegráfica que haya recibido, queda comprendida; y que lo que se hace en la Sección 10 es exponer específicamente el problema de la intercepción de la comunicación telefónica?
Sr. BENITEZ: Le agradezco al compañero Trías Monge la intervención. Efectivamente eso es. En un caso se trata del principio genérico de la autonomía de la intimidad, del derecho a la intimidad y en este otro caso se hace la mención específica el teléfono porque ha habido intentos concretos para violentar esa intimidad y la estamos, consiguientemente, prohibiendo específicamente.
Sr. TRIAS MONGE: Una última pregunta, con la venia del compañero y del Presidente de la Convención. O sea, específi-camente, como es claro que no cubre la sección diez un caso como el de “detector de pared”, que mediante un detector de pared se puede saber lo que se está hablando en el interior del cuarto adyacente, ¿eso, sin embargo, quedaría cubierto bajo la sección 8?
Sr. BENITEZ: Efectivamente. Recordará usted que ha sido además enmendado para que se esclarezca que la persona tiene derecho a protección de ley contra violaciones a su intimidad en su vida doméstica y familiar. Diario de Sesiones, supra, vol. 3, págs. 1583-1586.
De este intercambio surge con claridad que la See. 8 de nuestra Carta de Derechos debe interpretarse conjuntamente con la Sec. 10, supra.(15) Dicha See. 8 crea un derecho fundamental a la protección de la intimidad que cubre tanto la protección contra registros e incautaciones en el sentido material —registrar lugares e incautar cosas— como la intrusión más abstracta a la vida privada y familiar del ciudadano. De ese derecho a la intimidad *399procede en nuestra jurisdicción la protección constitucional contra la intervención del Estado respecto de todo tipo de conversación oral, telefónica, telegráfica o cualquier otra posible. La intención de quienes redactaron nuestra Cons-titución fue que, de entre todas estas, la interceptación de la comunicación telefónica, en particular, no fuera posible ni aun mediante una orden judicial, a menos que mediara el consentimiento de sus titulares.(16) La protección que co-bija la comunicación telegráfica, oral o de otro tipo no tiene, pues, el mismo rango jurídico que la comunicación telefónica, puesto que en la Convención Constituyente sólo la telefónica quedó excluida del esquema general de la ci-tada Sec. 10, conforme al cual todas las otras formas de comunicación, cuya protección dimana del derecho a la in-timidad consagrado en la See. 8, supra, están sujetas a ac-ceso por el Estado mediante una orden judicial fundamen-tada en causa probable.
La Convención Constituyente tuvo ante sí, además, otros anteproyectos que atendían el asunto de forma más completa, con la intención de extender la prohibición a la correspondencia, comunicación telegráfica, cablegráfica, comunicación oral por medio de detectores, etc. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Pie-dras, Ed. U.P.R., 1982, Vol. III, págs. 191-192. Sin embargo, la Convención Constituyente optó por incluir todas estas bajo la protección general contra registros y allana-mientos irrazonables, excluyendo únicamente de este es-quema general la comunicación telefónica. En ese mo-mento histórico, la prohibición de la interceptación de la *400comunicación telefónica era significativa, pues bajo la ju-risprudencia federal ésta no estaba protegida por la Cuarta Enmienda. Véase Chiesa, op. cit., See. 6.26, pág. 496 esc. 611. Como bien señala Trías Monge, op. cit., pág. 192:
Para el tiempo de la Convención ya se sentían los primeros ramalazos del macartismo y se estaba penosamente consciente de que la intercepción telefónica por parte de ciertas agencias del gobierno federal era una realidad en Puerto Rico.
Todo ello revela, pues, que la comunicación telefónica ocupa un lugar particularísimo dentro del esquema establecido en la referida Sec. 10 que no se extiende a comunicaciones de otra índole. La comunicación oral está protegida en la misma medida en que están protegidos los hogares, los establecimientos comerciales, la persona, los efectos personales y demás, lo que significa que puede ser grabada siempre y cuando dicha intromisión sea razonable. Véase Chiesa, op. cit., págs. 493-503. Por ello, no tiene razón el peticionario al aducir que la excepcional protección constitucional respecto a conversaciones telefónicas aplica también a la comunicación oral.
En virtud de lo señalado antes, sin embargo, debemos examinar ahora la controversia que tenemos ante nos a la luz de la protección constitucional general contra intromi-siones abusivas o irrazonables.
B. La Sec. 10, supra, establece, entre otros, los requisitos siguientes para la expedición de la orden de registro o allanamiento (en este caso, la orden para grabar la conversación): que sea expedida por autoridad judicial y que se haya determinado la existencia de causa probable fundamentada en una declaración jurada. *401Intervención del magistrado en la determinación de causa probable
El primer párrafo de la See. 6 de la ley, supra, establece claramente que, de ordinario, para poder grabar las comunicaciones en cuestión, el Secretario de Justicia debe solicitar una orden judicial del Tribunal Superior y que, una vez presentada la petición,
... el juez podrá emitir una orden ex-parte autorizando o apro-bando la grabación de comunicaciones orales, si por los hechos expuestos en la petición determina que existe motivo fundado para creer que la persona se dedica a participar en actividades del crimen organizado y que a través de la grabación se obten-drá una comunicación oral relacionada al crimen organizado. 25 L.P.R.A. sec. 971q(e).(17)
Ello no obstante, el tribunal a quo resolvió que la inter-vención del magistrado en la determinación de causa probable para la expedición de la orden dispuesta en la ley no cumple con el referido requisito constitucional, porque el mecanismo adoptado viola el principio de la separación de poderes. En esencia, el foro de instancia resolvió que, bajo la ley Núm. 36, supra, la participación del juez en la deter-minación de causa probable para la expedición de la orden no está debidamente separada de la del Secretario de Jus-ticia, y que la ley prácticamente obliga al juez a adoptar la determinación del Secretario de la existencia de causa probable. No tiene razón.
El requisito constitucional de que la orden de registro o allanamiento sea expedida por autoridad judicial tiene el propósito de interponer la figura neutral del ma-*402gistrado entre la del ciudadano y la del Estado, para ase-gurar que entre el interés del Estado de combatir el crimen y de obtener evidencia incriminatoria y el interés del ciu-dadano de que lo dejen tranquilo o de mantener escondida evidencia incriminatoria, se interponga el juez, cuyo inte-rés es que se cumpla la ley, lo que incluye la protección contra registros irrazonables. Del Informe de la Comisión de la Carta de Derechos y nuestra jurisprudencia surge claramente que la expresión “autorización judicial” se adoptó con el propósito deliberado de privar a los fiscales de la autoridad para expedir órdenes. Véanse: Diario de Sesiones, supra, Vol. 4, pág. 2568; 4 L.P.R.A. see. 202; Pueblo v. Tribunal Superior, 75 D.P.R. 535 (1953). La exclusi-vidad del Poder Judicial de expedir las órdenes incluye la determinación de causa probable.
No quiere esto decir, sin embargo, que los fiscales —en este caso los fiscales o el Secretario de Justicia— no pue-dan hacer una determinación preliminar de que, a su jui-cio, se cumple con el requisito de causa probable en cada caso, como método profiláctico para evitar la presentación de solicitudes inmeritorias y el mal uso de los recursos del Poder Ejecutivo y de la Rama Judicial. Este es el verda-dero alcance de la disposición estatutaria sobre la determi-nación de causa probable del Secretario de Justicia conte-nida en la ley. 25 L.P.R.A. sec. 971q(d)(l). Nada en el texto de la propia ley sugiere que dicha determinación tenga ca-rácter final u obligatorio para efectos de la expedición de la orden o que el Juez esté obligado a acatarla sin más.
Esta interpretación está avalada, además, por el debate legislativo habido en ocasión de la aprobación del P. de la C. 461, del cual surgió la Ley Núm. 36, supra. El Informe de la Comisión de lo Jurídico Penal de la Cámara de Re-presentantes sobre el P. de la C. 461 de 13 de mayo de 1985, 10 ma Asamblea Legislativa, Ira Sesión Ordinaria, págs. 10 — 11, explica lo siguiente:
... Primero, el proyecto propone un filtro para la solicitud. El *403fiscal a cargo de la investigación, el Superintendente de la Po-licía o el Director del Negociado de Investigaciones Especiales son los únicos que pueden solicitar del Secretario que realice las gestiones judiciales para que expida la autorización. La idea es la de crear un mecanismo de corroboración de la información que utiliza el agente investigador que interesa la autorización para llevar a cabo la grabación. Aquellos que reciben la infor-mación del agente y elevan la solicitud ante el Secretario, ten-drían que corroborar la certeza de lo que se alega, ya que a ellos compete probar y justificar la necesidad de llevar a cabo la in-tervención o grabación. Nótese que éstos podrían ser criminal-mente responsables si obtienen la autorización a base de infor-mación falsa, cuando conocían la falsedad.
Además, el Art. 10 del Reglamento sobre la Grabación de Comunicaciones Orales No Telefónicas en el Curso de Investigaciones sobre el Crimen Organizado de diciembre de 1987 (en adelante Reglamento) adoptado por el Depar-tamento de Justicia, sobre la evaluación interna de la soli-citud, dispone, en lo pertinente, lo siguiente:
El Secretario, cuando así lo estime procedente, podrá enco-mendar al Fiscal a cargo de la División para que realice, a la mayor brevedad, la evaluación legal de rigor y le recomiende lo que corresponda en derecho en torno a la solicitud. A estos efec-tos, el Fiscal a cargo de la División deberá determinar la sufi-ciencia de la solicitud y si la investigación en cuestión está re-lacionada al crimen organizado conforme a los criterios que establece la Ley. Dicho Fiscal deberá cerciorarse de la viabili-dad técnica de que se pueda llevar a cabo la grabación, si el equipo a utilizarse es adecuado y re[ú]ne los requisitos de con-fiabilidad y competencia técnica y si las circunstancias ofrecen garantías suficientes de seguridad para las personas que con-sientan, transmitan y efectúen las grabaciones. Reglamento, supra, pág. 6.
Finalmente, el tribunal determinó que la Ley Núm. 36, supra, es inconstitucional porque obliga al juez a determi-nar la existencia de causa probable, descansando esencial-mente en la solicitud del Secretario de Justicia, la cual está fundamentada en información de personas que no están disponibles para ser examinadas por el juez bajo jura-mento.
*404No es correcto afirmar que nuestra Constitución requiere que el magistrado examine al declarante para determinar la existencia de causa probable. Por el contrario, en más de una ocasión hemos resuelto expresamente que el examen personal del declarante no es un requisito constitucional. Pueblo v. Rivera Rodríguez, 123 D.P.R. 467, 475-479 (1989); Laureano Maldonado v. Tribunal Superior, 92 D.P.R. 381 (1965). Particularmente en Pueblo v. Rivera, supra, explicamos que el texto constitucional pertinente requiere únicamente que la determinación de causa probable para la expedición de la orden esté "apoyada en juramento o afirmación”. De acuerdo con ello, decidimos que el agente del orden público que desea la emisión de una orden de registro tiene que comparecer personalmente ante el magistrado con una declaración jurada que exponga los hechos que justifiquen su expedición. En esos casos, si la declaración jurada "es completa, clara, detallada, libre de contradicciones y el juez que la revisa no tiene dudas sobre algún extremo de la misma, no es requisito indispensable que el juez interrogue al declarante”. Pueblo v. Rivera Rodríguez, supra, pág. 477. Basta con que el solicitante esté disponible para ser interrogado por el juez, de ser necesario. Finalmente, resolvimos allí que esta norma no significa una “abdicación de la función judicial activa e inquisitiva previa a la expedición de la orden”, puesto que no releva al magistrado de examinar rigurosamente la declaración del agente.
Conforme a la Ley Núm. 36, supra, y el reglamento correspondiente, cualquier agente investigador del Departamento de Justicia, del Negociado de Investigaciones Especiales y de la Policía y los Fiscales puede solicitar al Secretario de Justicia autorización para grabar, por conducto del Director del Negociado, el Superintendente de la Policía o el Jefe de Investigaciones y Procesamiento Criminal, según sea el caso. La solicitud se hace por escrito y es firmada y juramentada por el solicitante y contiene una *405narración de los hechos que apoyan la solicitud, además del nombre de la persona —sea un investigador, un infor-mante, un agente encubierto o una persona particular— que haya dado su consentimiento para la grabación. Cuando la persona que consiente a la grabación es una persona particular, su consentimiento se tiene que eviden-ciar mediante una acta suscrita por ésta. Luego, la solici-tud es evaluada por el Secretario o un Fiscal. Finalmente, es presentada ante el juez en el procedimiento ex parte para la obtención de la orden por el Secretario de Justicia o un representante suyo. Toda solicitud debe estar firmada también por el Secretario de Justicia. Tanto la ley como el reglamento describen un procedimiento bien detallado y riguroso, lleno de garantías de confiabilidad y confiden-ciabdad.
El tribunal a quo determinó que este mecanismo tiene el efecto de prohibir que el juez examine al declarante —sea éste el agente o el informante— de estimarlo necesario. Estamos de acuerdo con el tribunal de instancia en que, al redactarse la ley y el reglamento, no se cumplió a cabalidad con los requisitos jurisprudenciales antes men-cionados respecto de la declaración jurada. Nótese que la ley no requiere que el Secretario de Justicia juramente la sobcitud que le presentará al juez, sólo que la firme. El Procurador General alega que este defecto fue subsanado por el Art. 7(a) del Reglamento, supra. Sin embargo, dicho artículo exige únicamente la juramentación del solicitante, quien, en la mayoría de los casos, será un agente investi-gador y no el propio Secretario. Por otro lado, el Art. 11 del Reglamento, supra, no requiere que sea el solicitante quien comparezca ante el juez, sino que la solicitud tiene que ser presentada por el Secretario de Justicia personalmente o un fiscal designado por él. La ley, por su parte, no es tan específica; sólo requiere que se mantenga la confidenciali-dad del procedimiento de obtención de la orden y permite la presencia del fiscal o un “representante del Secretario de *406Justicia”. Estas disposiciones, tomadas en conjunto, sugie-ren que la solicitud será presentada ante el magistrado por una persona (el Secretario de Justicia o un representante) diferente a la que prestó la declaración jurada (un agente). Conforme a lo resuelto en Pueblo v. Rivera Rodríguez, supra, esto no es suficiente.
La situación creada por el defecto descrito anterior-mente, sin embargo, no es una muy compleja. Cabe seña-lar, en primer lugar, que la Ley Núm. 36, supra, fue apro-bada antes de nuestra opinión en el referido caso, y que el lenguaje allí adoptado es menos específico que el del Regla-mento y permite la presencia de un fiscal o un “represen-tante” del Secretario de Justicia en el procedimiento de la obtención de la orden. Surge del lenguaje de la See. 6(1) de la ley, 25 L.RR.A. sec. 971q(l), que el propósito de esta disposición era preservar la naturaleza confidencial del procedimiento y no evitar que el magistrado examinara la declaración del agente solicitante. Evidencia de esto es que el agente solicitante no sólo tiene que cumplir con unos rigurosos requisitos de información, (Sec. 6(d) de la Ley, 25 L.P.R.A. sec. 971q(d), y el Art. 7 del Reglamento, supra), sino que además está sujeto a una convicción por perjurio de probarse que su declaración es falsa, (See. 7 de la ley, 25 L.P.R.A. see. 97Ir). En fin, en estos casos, el requisito de poner a disposición del tribunal al declarante, de ser nece-sario, no iría contra la naturaleza confidencial del procedi-miento y sería, además, de fácil cumplimiento.
Por los fundamentos expuestos, al evaluar hoy la validez de la ley en su totalidad, somos del criterio que no es necesario declararla inconstitucional por sus deficiencias respecto del procedimiento descrito anteriormente. Se trata de deficiencias que, aunque importantes, son subsanables y no justifican invalidar in toto la legislación ante nos. Para salvaguardar las garantías y los derechos constitucionales contenidos en las Sees. 8 y 10 de nuestra Carta de Derechos, supra, es suficiente que resol-*407vamos hoy que la solicitud de la orden judicial para grabar deberá ser presentada personalmente por el agente decla-rante y deberá ser jurada por éste. En casos como el de autos, en que el defecto constitucional es limitado y pueda ser subsanado fácilmente en armonía con la intención le-gislativa, este Tribunal tiene la facultad de diseñar un re-medio que rectifique el defecto. Por lo menos desde la monumental decisión de E.L.A. v. Aguayo, 80 D.P.R. 552 (1958), hemos reconocido la vigencia en Puerto Rico del principio cardinal adoptado por el Tribunal Supremo de Estados Unidos en Ashwander v. Valley Authority, 297 U.S. 288, 346 (1936), de que cuando se cuestiona la validez de un estatuto, aun cuando se suscite una duda seria sobre su constitucionalidad, el Tribunal primero se asegurará de si existe una interpretación razonable del estatuto que le permita soslayar la cuestión constitucional. Por eso, ci-tando a Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981), señalamos que,
... al examinar un estatuto [para determinar su validez constitucional], “el Poder Judicial, en abono de una deferencia hacia el Poder Legislativo, debe esforzarse por lograr interpre-taciones congruentes y compatibles con el mantenimiento de la constitucionalidad de cada ley”. Nogueras v. Hernández Colón, 127 D.P.R. 405, 412 (1990). Véanse, además: Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653, 661 (1990); P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984).(18)
Ejemplo de esto ha ocurrido en casos recientes de este Tribunal, en los cuales enfrentamos situaciones más complejas que la del caso de autos. Véanse: Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993); Granados v. Rodríguez Estrada V, 127 D.P.R. 1 (1990); Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989). Además, reiteradamente hemos afirmado la política judicial de de-*408cretar la inconstitucionalidad de una ley sólo cuando ello sea indispensable, Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986); Molina v. C.R.U.V., 114 D.P.R. 295 (1983); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973); E.L.A. v. Aguayo, supra, y no entrar a considerar la incons-titucionalidad de una ley o de una actuación a menos que ello sea imprescindible para resolver la controversia, Pueblo v. Ramos Santos, 132 D.P.R. 363 (1992); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971). En este caso no lo es.(19)
Por otro lado, en los casos cuando la grabación se obtenga por medio de un informante o una persona particular, o con su cooperación, el examen del informante en adición al del agente no es necesario.
La determinación de causa probable puede estar fundamentada en los hechos percibidos por el agente declarante, por información recibida de un tercero o por una combinación de ambos. Pueblo v. Muñoz, Colón y Ocasio, supra; Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982); Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977). En aquellos casos en que la declaración jurada del agente se fundamente en confidencias de terceros, la confiabilidad de éstas debe ser examinada por separado de acuerdo con el criterio anunciado en el caso Pueblo v. Díaz Díaz, supra, con énfasis particular en la corroboración de las confidencias por el agente. Pueblo v. Muñoz, Colón y Ocasio, supra; Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992). Al revisar la determinación de causa probable en esos casos, lo medular *409es si la evidencia considerada por el magistrado, en su to-talidad, proveía una base sustancial para su determina-ción de causa probable.
La razonabilidad de esta norma es patente en casos como el de autos. La propia ley y el referido reglamento establecen unos mecanismos de corroboración adicionales a los que hemos sugerido anteriormente. En este aspecto, es de particular importancia el requisito esencial dispuesto en la ley de que para la expedición de la orden se obtenga la autorización de una de las personas que vaya a participar en la conversación. Cuando el tercero sea el informante que está cooperando con los agentes —ya sea porque va a grabar personalmente la grabación o porque ha consentido a ella— su consentimiento deberá constar por escrito y ser anejado a la solicitud de la orden. La disposición pertinente requiere que cuando se trate de una persona particular, no un agente, el consentimiento de ésta sea evidenciado mediante “acta suscrita por la persona en presencia del investigador o su supervisor, dando fe de que el consentimiento lo presta libre y voluntariamente”. Art. 7(j) del Reglamento, supra, pág. 5. Este mecanismo y los otros dispuestos en la ley y en el Reglamento, para la verificación y evaluación interna de la suficiencia de la solicitud, permiten corroborar adecuadamente la fuente del conocimiento del informante, su credibilidad y la confiabilidad de la información provista. No se requiere más para la expedición de la orden, siempre y cuando el magistrado esté satisfecho de la confiabilidad de la información pro-vista de acuerdo con la totalidad de la prueba presentada.

Contenido y duración de la orden

Un aspecto de la ley que amerita especial atención es el relacionado al contenido y la duración de la orden judicial que autorice la grabación que se interesa. Debemos exami-nar si lo provisto en la ley cumple con el requisito de espe-*410cificidad que deben satisfacer en general las órdenes judi-ciales de registro y allanamiento.
La ley no se refiere directamente al contenido de la or-den judicial como tal, pero dispone lo pertinente colateral-mente al señalar lo que debe incluir la petición del Secre-tario de Justicia para poder obtener dicha orden. Por ende, la especificidad de la orden judicial está delimitada por la descripción de lo que se interesa grabar, según surja de la petición del Secretario.
Conforme con la ley, dicha petición debe precisar con la mayor particularidad posible lo que se interesa grabar. Según lo dispuesto en su Art. 18 (25 L.P.R.A. sec. 971q(d)(4)) es evidente que la petición debe contener: (1) una descripción del patrón de actividad del crimen organizado que se está investigando; (2) el nombre de la persona cuya comunicación oral se interesa grabar; (3) una descripción de la relación de dicha persona con el crimen organizado; (4) una descripción de la comunicación oral relacionada con el crimen organizado que se interesa grabar; (5) un estimado del tiempo necesario para poder realizar la grabación, y (6) una descripción del mecanismo de grabación que será utilizado. Véase, además, 25 L.P.R.A. see. 971q(b) y (c).
Como puede observarse, la ley no deja de ningún modo al arbitrio del agente qué conversaciones va a grabar. Por el contrario, el agente sólo podrá grabar la conversación que un juez específicamente autorice, y dicho juez sólo puede autorizar la grabación de una comunicación oral que esté concretamente relacionada con actividades del crimen organizado.
En virtud de lo dispuesto por la Sec. 10 del Art. II de nuestra Constitución, supra, una orden de registro o allanamiento —en este caso, la orden para grabar— debe describir con particularidad el lugar, la persona o la cosa que sea objeto de la orden. En nuestra jurisprudencia, he-*411mos reconocido que el propósito de dicho requisito es “im-pedir el uso arbitrario de la discreción por parte del agente que practica el registro o incautación”. Pueblo v. Meléndez Rodríguez, supra, pág. 617, citando a O.E. Resumil de San Filippo, Práctica jurídica de Puerto Rico: derecho procesal penal, New Hampshire, Ed. Equity, 1990, T. I, pág. 294. Véase, además, Chiesa, op. cit, págs. 351-353. Hemos re-suelto, además, que:
Si el propósito del registro y allanamiento es ocupar artículos específicos, ellos han de describirse con precisión en la orden, de manera que limite lo más posible el alcance de la interven-ción gubernamental. Si, por el contrario, se busca ocupar cual-quier propiedad no específica, pero de determinado carácter que, por su naturaleza sea ilegal, no es necesaria una descrip-ción detallada de los objetos y bastará una caracterización general sobre su naturaleza. Conforme a ello, en Puerto Rico he-mos permitido tal clase de descripción cuando lo que se pretende ocupar no es un objeto u objetos en particular, sino artículos de cierta clase o naturaleza. (Citas omitidas y énfasis suplido.) Pueblo v. Meléndez Rodríguez, supra, págs. 617-618.
Resolvimos allí, además, que el requisito de especificidad puede ser satisfecho incorporando, por referencia, la declaración jurada que sirve de apoyo para la determinación de causa probable. Id. Por lo antes señalado, y a la luz de las normas aludidas, es evidente que la ley ciertamente cumple con los referidos requisitos sobre especificidad.
En cuanto a la duración de la orden judicial, es decir, en cuanto al tiempo dentro del cual podrá ejecutarse la orden que autoriza la grabación concreta que se interesa, el inciso (í) del Art. 6 de la ley, 25 L.P.R.A. see. 971q(f), dispone que dicha grabación deberá llevarse a cabo dentro del período de tiempo que sea necesario, que el tribunal ha de fijar, y que en ningún caso deberá exceder el término de tres (3) meses. Si en ese período no se realiza la grabación, y aun se quiere llevar a cabo ésta, el Secretario de Justicia deberá presentar una nueva solicitud y obtener *412una nueva orden judicial a tales efectos, las cuales deben cumplir, por separado, con todos los requisitos que exige la ley.
Debe observarse que el período de tres (3) meses que fija la ley no es uno dentro del cual el agente puede grabar cualquier comunicación oral que la persona relacionada con el crimen organizado tenga durante ese tiempo. Lo que se autoriza en ese período no es una serie de grabaciones fundamentadas en una sola determinación de causa probable. Lo único que se puede grabar en el término referido es la conversación o las conversaciones concretas que se hayan identificado en la orden judicial.
También debe observarse que el período de tres (3) meses es un término máximo. La ley contempla que de ordinario el tribunal fijará el tiempo dentro del cual debe ejecutarse la orden judicial, fundamentada en su estimado de lo que sea necesario para ello. De ordinario, pues, no se fijará un término de tres (3) meses, sino algún período me-nor, según las circunstancias de cada caso. En el de autos, el tribunal de instancia fijó un término máximo de treinta (30) días para llevar a cabo la grabación concreta que se interesaba, lo que es evidentemente razonable.
Al evaluar este esquema sobre la duración de la orden judicial, es menester tener en cuenta las graves dificulta-des inherentes a las investigaciones relacionadas con el crimen organizado. En otras situaciones análogas a la que ahora nos concierne hemos reconocido, como principio general, que no se puede definir con exactitud los extremos que deben cubrirse cuando se trata de agentes encubiertos. “Comprendemos que en nuestra misión de pautar en la administración de la justicia criminal la gama de situacio-nes es demasiado extensa para poder exigir normas fijas e invariables. Sólo intentaremos establecer unas guías míni-mas para garantizar la pureza de los procedimientos”. (Én-fasis suplido.) Pueblo v. Ayala Ruiz, 93 D.P.R. 704, 706 (1966). No pueden fijarse reglas muy rígidas en este con-*413texto porque lo que puede ser razonable en casos comunes, puede ser irrazonable en casos como el de marras. Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964).
En resumen, pues, las. restricciones que tiene la ley relativas a la norma de especificidad nos parecen suficientes para las investigaciones relativas al crimen organizado en cuestión, en las cuales la necesidad de utilizar agentes encubiertos requiere mayor flexibilidad que en los casos corrientes en que se interesa incautar abiertamente un objeto particular. Se cumple con lo esencial, que es que hayan garantías que limiten debidamente el arbitrio del agente.

Otras garantías

La ley contiene, además, otras garantías y limitaciones que protegen adecuadamente la posible intromisión incidental sobre conversaciones no relacionadas al crimen.
La ley no permite de manera alguna que en la investigación del crimen organizado se graben comunicaciones relacionadas con actividades políticas o de cualquier otra naturaleza que no sea del crimen organizado, según se define en la ley. 25 L.P.R.A. sec. 971q(b). Por ello, fuera de intercambios superficiales que puedan ocurrir con otras personas en el curso de una investigación, no se podrán grabar conversaciones cuyo contenido sea de carácter privado o íntimo y, por lo tanto, fuera del ámbito permitido por la correspondiente orden judicial. De ocurrir una intromisión sustancial de esa naturaleza, el agente o informante podría incurrir en el delito dispuesto en el Art. 145 del Código Penal, 33 L.P.R.A. see. 4186, o en el delito impuesto en la See. 7 de la citada ley, 25 L.P.R.A. see. 97 Ir. El individuo así afectado podría tener, además, una acción según el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, contra el Estado por la intromisión indebida con su derecho de intimidad.
*414Por otro lado, las grabaciones obtenidas se deben mantener en estricta confidencialidad en todo momento y, aunque la ley no lo contempla, aquellas partes de la grabación que no sean pertinentes al proceso criminal correspondiente podrían ser protegidas por el juez según la Regla 95B de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
La ley contiene, además, otras garantías y limitaciones que apoyan su razonabilidad; a saber:
1. El Secretario de Justicia está obligado a informar al tribunal cualquier cambio en las circunstancias que dieron lugar a la solicitud. 25 L.P.R.A. sec. 971q(g).
2. Durante la vigencia de la orden, los agentes que es-tén a cargo de las grabaciones deberán mantener un expe-diente detallado con cada comunicación grabada y le some-terán informes semanales al Secretario de Justicia sobre todo lo ocurrido. 25 L.P.R.A. sec. 971q(h).
3. Toda grabación deberá hacerse de manera tal que se evite que ésta sea alterada o editada, y éstas serán sella-das, conservadas y custodiadas de acuerdo con lo que dis-ponga el juez y el Reglamento adoptado por el Tribunal Supremo, inmediatamente después de que se haya gra-bado la comunicación, 25 L.P.R.A. sec. 971q(i). Reglas del Tribunal Supremo, 120 D.P.R. 126 (1987).
4. La ley codifica como delitos graves hacer declaracio-nes falsas para obtener la orden para grabar; solicitarla a base de declaraciones que sean falsas, cuando se conozca su falsedad, o divulgar indebidamente que se ha expedido una orden que autorice la grabación de la comunicación. 25 L.P.R.A. sec. 971r.(20)

*415
Diligenciamiento de la orden

El acusado alega que el mecanismo sobre el particular dispuesto en la ley es irrazonable porque, al diligenciarse la orden, no se da a conocer la autoridad de los agentes previo a la grabación y por la participación activa del agente o informante en la conversación que sea objeto de la orden.
Anteriormente hemos reconocido que, como regla general, los agentes que van a diligenciar una orden deben dar a conocer la autoridad de que están revestidos. Pueblo v. Bonet Flores, 96 D.P.R. 685 (1968). Sin embargo, éste no es un requisito absoluto. Hemos resuelto que se puede prescindir de él bajo circunstancias en las que dar el aviso constituiría un riesgo para la seguridad de los agentes o aumentaría la probabilidad de que se destruya la evidencia que se pretende conseguir. Id. La situación general contemplada en la ley es indudablemente una de esas circunstancias. Por razones obvias, si se le avisara al sujeto que es objeto de la investigación la existencia de la orden y la autoridad del que la va a diligenciar, no sólo se pondría en peligro la vida del informante o agente encubierto, sino que se desvanecería cualquier posibilidad de grabar la conversación delictiva.
En relación con lo anterior, cabe señalar además que en Pueblo v. Carballosa y Balzac, 130 D.P.R. 842 (1992), impartimos nuestra aprobación al uso apropiado del agente encubierto en la investigación del crimen, en particular en aquellos casos relacionados con delitos de la función pública como lo es el de marras, “siempre y cuando su intervención no sea para inducir al acusado a la comi-*416sión de un delito que de otro modo no hubiera intentado cometer”. Nuestra determinación anterior no es menos vá-lida en este caso por el mero hecho de que aquí el agente porta un medio de grabación o de trasmisión de comunica-ciones, puesto que su utilización no afecta de modo alguno la voluntariedad del sospechoso de cometer el acto delictivo.
Dentro de esos parámetros, nos parece razonable la participación de informantes o agentes encubiertos en la grabación de conversaciones relacionadas a la comisión de un crimen como método investigativo. El aviso previo de parte del agente sobre su identidad frustraría el propósito de la orden y elimina completamente la utilidad de este mecanismo en la investigación del crimen, y pondría, además, en considerable riesgo de peligro la vida del agente o informante.(21)
*417C. Como señalamos anteriormente, la ley impugnada provee que el Secretario de Justicia podrá autorizar la grabación sin una orden judicial en determinadas situaciones extraordinarias, siempre y cuando someta al tribunal la correspondiente solicitud dentro de veinticuatro (24) horas luego de emitida la autorización referida. En estos casos, la ley dispone que, de no someterse la solicitud dentro del término dispuesto o si dicha solicitud fuese posteriormente denegada, la grabación obtenida sin una orden judicial no será admisible en evidencia. 25 L.P.R.A. see. 971q(c).
Anteriormente, hemos establecido que se presume irrazonable un registro o una incautación sin una orden judicial previa. Ello no obstante, la protección contra registros y allanamientos irrazonables no es absoluta y permite excepciones fundadas en intereses apremiantes. La validez de un registro o incautación del Estado sin una orden judicial previa está sujeta al balance de los intereses en conflicto. De acuerdo con este modo de análisis, el Estado deberá demostrar, caso a caso, la existencia de un interés apremiante y que, contrapesado éste con los intereses del individuo, el balance sea favorable al Estado. Pueblo v. Acevedo Escobar, supra, pág. 776. En relación con la incautación de material incriminatorio en particular, existe un interés apremiante del Estado en investigar el crimen efectivamente, que puede ser tan urgente en situa-*418dones de emergenda que justifiquen medidas como las aludidas.
El texto de la ley sugiere que, lejos de intentar estable-cer una práctica contraria a esta interpretación, ésta lo que hace es limitar la posibilidad contemplada a unas situacio-nes muy excepcionales. La ley requiere expresamente que antes de que se proceda a grabar sin orden, exista una de las circunstancias extraordinarias que se enumeran en la ley; que pase por el cedazo del Secretario de Justicia, quien deberá tomar una determinación preliminar de la existen-cia de causa probable fundamentada en las mismas consi-deraciones que un juez estaría obligado a considerar, y, además, establece una rigurosa regla de exclusión, de acuerdo con la cual si no se solicita la orden veinticuatro (24) horas luego de haber sido autorizada la grabación sin una orden judicial o si, de haber sido solicitada conforme a la ley, ésta hubiese sido denegada por el juez, la grabación así obtenida será automáticamente inadmisible en eviden-cia y deberá ser destruida una vez la decisión que deniega la orden para la grabación sea final y firme.
El tribunal a quo resolvió que esta disposición contri-buía significativamente al potencial de abuso del Estado y era inconstitucional de su faz.
 En el caso de marras, la grabación impugnada se hizo por medio de una orden judicial. Por la tanto, no te-nemos ante nos ahora una situación concreta que requiera determinar si una grabación como las aludidas es válida o no. Reiteradamente hemos resuelto que no entraremos a examinar la validez constitucional de una controversia prematuramente, Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); Hernández Agosto v. Betancourt, supra; Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Vives Vázquez v. Tribunal Superior, supra, pág. 150; E.L.A. v. Aguayo, supra; por lo que dejamos esta cues-tión para resolverla luego, de surgir el caso apropiado para *419eZZo.(22) Cualquier reserva sobre la validez constitucional de esta particular disposición de la ley debe aquilatarse pro-piamente a la luz de hechos concretos que ilustren cómo en efecto se ha aplicado ésta. No tenemos aquí una medida que de su mera faz coarte o “congele” derechos fundamen-tales, por lo que no es necesario dilucidar su validez sin conocer el uso concreto que se le ha dado a ésta en las limitadas y excepcionales circunstancias que la ley autoriza. Véase Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987). En resumen, pues, no validamos hoy esta disposi-ción de la ley ni la declaramos inconstitucional. Sencilla-mente, dejamos el asunto pendiente para decidirlo cuando sea procedente.
C hH
El acusado alega, además, que el esquema establecido en la Ley Núm. 36, supra, viola el principio constitucional de separación de poderes, no sólo porque entiende que la participación del juez en la determinación de causa probable no está debidamente separada de la determinación del Secretario de Justicia durante el procedimiento investiga-tivo, que ya examinamos, sino, además, porque entiende que la custodia de la grabación por parte del tribunal, 25 L.P.R.A. sec. 971q(i), equivale a convertir al juez en un nivel más en la “cadena de evidencia”.
En virtud del principio constitucional de la separación de poderes(23) las facultades delegadas por el pueblo al Gobierno se distribuyen entre las tres (3) ramas: la Judicial, la Ejecutiva y la Legislativa. Con este principio se persigue evitar la concentración de poderes en una sola *420rama de gobierno, o el abuso de poder por parte de una de ellas; establecer un sistema de pesos y contrapesos que mantenga el equilibrio en el manejo del poder, y asegurar una eficiente interacción entre las tres ramas gubernamentales. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); P.I.P. v. C.E.E., 120 D.P.R. 580, 611 (1988); Silva v. Hernández Agosto, 118 D.P.R. 45, 47 (1986). El principio aludido no implica que las diferentes ramas del Gobierno deban mantenerse absolutamente separadas en todo momento ni que funcionen “en el vacío, independien-temente de las otras”. Noriega v. Hernández Colón, supra; P.I.P. v. C.E.E., supra. Puede existir un grado de interrela-ción entre ellas, siempre y cuando se mantenga íntegra la autoridad de cada una de ellas. Por ello, para decidir si alguna disposición viola el principio de la separación de poderes, debe determinarse si la concesión de facultades que dicha disposición efectúa concentra indebidamente el poder gubernamental en una de las ramas o si disminuye la independencia de alguna de ellas en el fiel desempeño de sus funciones.
En cuanto a la determinación de causa probable para la expedición de la orden, ya hemos resuelto que ésta es una función exclusiva de la Rama Judicial y que el mecanismo establecido en la Ley Núm. 36, supra, no incide sobre ella. La ley impone un sistema de contrapesos inter-nos que tiene el propósito de mejorar el desarrollo de las investigaciones supervisadas por el Departamento de Justicia y la Policía. Este no impone trabas a la tarea exclusiva e indelegable que tienen los tribunales de determinar la existencia de causa probable para la expedición de una orden de registro, caso a caso, de manera separada e independiente del juicio de la Rama Ejecutiva.
En relación con el segundo planteamiento del acusado, el tribunal a quo determinó que la participación del tribunal como custodio de la grabación antes de la presentación de una acusación formal “tiene el efecto de convertir al juez *421en testigo del pueblo para establecer la cadena de custodia en relación con la grabación”, y que este esquema viola la separación de poderes porque obliga al juez a recibir una grabación que le entrega un representante del Poder Eje-cutivo, sin que pueda pasar juicio sobre la autenticidad, confiabilidad e integridad de ésta, y convierte al juez en una herramienta de la función investigativa del Estado.
La See. 6 de la referida ley dispone, en lo pertinente, 25 L.P.R.A. sec. 971q(i), que:
(i) Toda grabación de una comunicación oral efectuada de conformidad con lo dispuesto en esta sección deberá hacerse de forma tal que se evite que la misma sea editada o alterada.
Inmediatamente después de que se haya grabado una comu-nicación oral, el original de tal grabación deberá entregarse al juez que haya emitido la orden autorizando la misma para se-llarse según las instrucciones que éste emita al respecto. Asi-mismo, dicho juez dispondrá todo lo relativo a la conservación y custodia de dicha grabación por el tribunal. Las grabaciones realizadas de acuerdo a lo dispuesto en esta sección deberán conservarse por un término de diez (10) años, excepto cuando el juez que haya emitido o denegado la orden disponga su destrucción. A los efectos de la investigación o preparación de un juicio, se podrán hacer duplicados de una grabación. La con-dición de que la grabación esté sellada, según dispuesto en este inciso, o una explicación satisfactoria al tribunal de la razón o razones por la cual no está sellada tal grabación, será un requi-sito para permitir la presentación de la misma como evidencia en cualquier procedimiento judicial o de cualquier otra nat-uraleza. El Tribunal Supremo de Puerto Rico adoptará dentro de seis (6) meses siguientes a la aprobación de esta ley las re-glas que sean necesarias respecto del procedimiento de sellar, conservar y custodiar judicialmente tales grabaciones para darle efectividad a lo dispuesto en este inciso.
Respecto del referido procedimiento, en el Informe de la Comisión de lo Jurídico Penal de la Cámara de Represen-tantes, supra, págs. 21-22, se explicó lo siguiente:
Por otro lado, dada la naturaleza de los delitos, entendemos que el proceso debe ser uno hermético, donde el menor número de personas intervenga, ya que no sólo va en juego la pérdida *422de evidencia, sino la vida de los agentes e informantes, es por esto que se establece en la medida que de ser expedida la auto-rización solicitada el Tribunal ordenará que el expediente sea sellado ....
En adición queremos señalar que los tribunales tienen plena discreción, según se ha decidido en la jurisdicción federal, para admitir o rechazar las grabaciones que sean obtenidas en el proceso investigativo. [Citas omitidas.] El peso de la prueba para demostrar que las grabaciones deben ser admitidas y que éstas son auténticas y confiables, recae en el Pueblo. ...
Demostrar la autenticidad de la grabación de por sí no es suficiente. El Pueblo tendría, además, el peso de introducir evi-dencia demostrativa de que la grabación reproduce con certeza la conversación grabada. Se tiene que demostrar la competen-cia del operador, la fidelidad del equipo de grabación, la ausen-cia de alteraciones y la identidad de las voces más importantes.
Estas expresiones revelan que la intención legislativa fue primordialmente asegurar la confidencialidad de las grabaciones, por la naturaleza del crimen investigado, para proteger no sólo la pureza del proceso, sino también la seguridad de los agentes involucrados.(24)
Conforme con esta disposición, nosotros, en nuestra función reglamentaria, adoptamos las “Reglas para Sellar, Conservar y Custodiar Judicialmente los Documentos y Grabaciones de Comunicaciones Orales No Telefónicas”. Reglas del Tribunal Supremo, supra. La Regla 2.6(b), supra, pág. 131, provee, en lo pertinente, lo siguiente:
*423(b) Acto de entrega de la grabación
El procedimiento qne regirá la entrega de la susodicha gra-bación será el siguiente:
1. El Juez se cerciorará de que el funcionario autorizado acompañe dicha grabación con una certificación por escrito que señalará: número de control del caso, nombre de la persona o personas grabadas, fecha de la última comunicación oral gra-bada, número de comunicaciones grabadas que forman parte de la grabación, identificadas en orden cronológico, fecha y hora de la entrega, y nombre y firma del funcionario autorizado que hace la entrega.
2. La grabación y la certificación se pondrán en un sobre o sobres —en caso de consistir en más de una cinta magnetofó-nica y el material en que se hayan registrado los sonidos que contiene la grabación— que el Juez sellará en presencia del funcionario judicial autorizado que hace la entrega. Ambos fir-marán dicho sobre o sobres y dejarán constancia de la fecha y hora de la entrega.
3. El Juez ordenará la custodia y conservación de la grabación.
4. En este mismo acto, el Juez o funcionario judicial proce-derá a entrar en el libro de registro las especificaciones que señala la Regla 2.5.
Por su parte, la Regla 2.2, supra, pág. 128, provee que, una vez sellada, “el Juez dispondrá de la custodia me-diante orden escrita y levantará acta al efecto, que junto con los documentos y grabaciones formará el expediente judicial”.
Como vemos, pues, los deberes impuestos a los jueces por la ley y por el Reglamento son únicamente de carácter ministerial respecto del recibo de la grabación y la orden a los correspondientes funcionarios del tribunal para que se custodie,(25) cuyo cumplimiento constará debidamente en un acta. Ni la ley ni el reglamento imponen al juez mismo el deber de custodiar físicamente la grabación.
La resolución emitida por este Tribunal para adoptar las reglas referidas nada dispone sobre la validez constitu-*424cional de la disposición estatutaria aludida. Hoy nos toca expresarnos por primera vez sobre esta cuestión, aten-diendo particularmente los planteamientos del acusado en relación con la cadena de custodia y la autenticación de la grabación en el correspondiente proceso criminal posterior.
La Regla 75 de Evidencia, 32 L.P.R.A. Ap. IV, exige que la prueba que se vaya a presentar en evidencia sea autenticada o identificada a satisfacción del tribunal previo a su presentación, de acuerdo con las disposiciones de la Regla 9(B) de Evidencia, 32 L.RR.A. Ap. IV. No exige que se autentique la prueba mediante un método específico, sino que se tiene que presentar “evidencia suficiente para sostener una determinación de que la materia en cuestión es lo que el proponente sostiene”. Regla 75 de Evidencia, supra.
El contenido de las grabaciones puede ser admitido como evidencia mediante testimonio o admisión de la parte contra quien se ofrece, sin necesidad de producir el original. Reglas 74 y 75(G) de Evidencia, 32 L.RR.A. Ap. IV. De otro modo, las grabaciones electrónicas o mecánicas pueden ser autenticadas para ser admitidas como prueba mediante la identificación de la voz, por una opinión formada a base de familiaridad con la voz, Regla 75(B) de Evidencia, 32 L.RR.A. Ap. IV, y conforme con lo que dijimos en Pueblo v. Hernández Santiago, 97 D.P.R. 522, 535-536 (1969), respecto de la admisibilidad de las grabaciones. Allí resolvimos que:
Para que estas grabaciones sean admisibles en evidencia de-ben ser debidamente tomadas, identificadas, y autenticadas como una reproducción fiel y correcta de las manifestaciones proferidas. [Citas omitidas.] A estos efectos debe demostrarse:
(1) que la máquina grabadora era capaz de tomar el testimo-nio; (2) que el operador de la máquina era competente para operarla; (3) que la grabación es auténtica y correcta; (4) que no se han hecho cambios, adiciones o eliminaciones a la grabación; (5) la forma en que ha sido conservada la grabación; (6) la iden-*425tificación de las personas que hablan en la grabación; y (7) que el testimonio se produjo libre y voluntariamente.
La cadena de custodia es un método permitido de autenticación de evidencia que nuestra jurisprudencia ha reconocido que es esencial para toda prueba que no sea susceptible de ser marcada y toda prueba que no sea susceptible de ser reconocida por sus signos exteriores. Pueblo v. Carrasquillo Morales, 123 D.P.R. 690 (1989); Pueblo v. Bianchi Álvarez, 117 D.P.R. 484 (1986). Es decir, que se tiene que identificar la cadena de custodia siempre para toda evidencia que sea fungible o aquella que, siendo susceptible de ser marcada, no se haya marcado; como por ejemplo, líquidos, polvos, píldoras. En estos casos se tiene que establecer la cadena de custodia, explicando el para-dero de la pieza desde su ubicación hasta su presentación en corte, para que exista correspondencia entre lo que se presenta y el acusado, y se determine así su pertinencia al caso criminal.
En el caso de grabaciones, la cadena de custodia es importante, no para establecer su pertinencia —cues-tión claramente establecida por el contenido de la graba-ción y la debida identificación de las voces— sino para es-tablecer la confiabilidad de su condición o estado, en casos en que exista la posibilidad de que haya sido alterada. Pueblo v. Carrasquillo Morales, supra, pág. 701. En estos ca-sos, para que sea admisible en evidencia la grabación, el proponente sólo tiene que convencer al tribunal de que no ha habido ninguna anormalidad que haya afectado la cus-todia de la evidencia. Pueblo v. Bianchi Alvarez, supra, pág. 492. Una vez el proponente de la evidencia cumpla con este requisito preliminar, cualquier duda que surja res-pecto de la posible adulteración o contaminación de la evi-dencia, se dirige al peso y no a la admisibilidad de la evidencia. Id.
En la situación contemplada por la ley, contrario *426a lo alegado por el peticionario, no nos parece indispensable la intervención del juez como testigo para establecer la cadena de custodia. La participación del juez en el manejo de la grabación está limitada a: (1) sellarla dentro de un sobre, identificándola como aquella entregada por el fun-cionario correspondiente, acto que únicamente establece la entrega y no la naturaleza o la autenticidad de lo entre-gado; (2) la disposición de su custodia, que únicamente se refiere a cómo debe llevarse a cabo y no implica la super-visión o el conocimiento de cómo en efecto se llevó a cabo por los funcionarios del tribunal asignados a ello, y (3) la expedición de órdenes para que sea copiada o destruida, pero no así el manejo de dichas acciones. Todo ello, ade-más, constará por escrito en documentos oficiales que for-marán parte del expediente judicial en particular. Aun de ser necesario el testimonio del juez, sujeto a las disposicio-nes de la Regla 41 de Evidencia, 32 L.P.R.A. Ap. IV, nada de lo que éste pudiera testificar respecto de esos particula-res relevaría al Ministerio Público de su tarea de demos-trar la autenticidad y confiabilidad de la correspondiente grabación, ni le impediría al acusado presentar prueba tes-tifical o científica respecto de la probabilidad de alteración de la grabación.
Por otro lado, no debemos olvidar que el propósito principal de la ley es regular la actuación del Poder Ejecutivo durante la etapa investigativa en relación con el crimen organizado para asegurar la razonabilidad del registro. Nada dispone ésta propiamente sobre el inicio o desarrollo del procedimiento criminal posterior. Salvo las disposiciones en el procedimiento judicial ex parte sobre la entrega de la grabación al tribunal para que éste la selle, conserve y custodie —disposiciones que claramente tienen el sólo propósito de evitar que las grabaciones sean alteradas o editadas y mantener su confiabilidad— la ley nada dispone sobre las exigencias evidenciarías en el juicio correspondiente. Este mecanismo de custodia, pues, no *427puede tener el efecto de obligar de manera alguna al juez en relación con la posterior adjudicación de la autenticidad de la grabación y su admisibilidad en evidencia. En cuanto a éstas, existe una autonomía y prerrogativa absoluta de la Rama Judicial. Nada de lo dispuesto en la referida ley tiene el efecto de limitar la función esencialísima del juez de determinar la autenticidad de la evidencia que se pre-sente en un procedimiento criminal, caso a caso.
Históricamente, el registro y la incautación de material incriminatorio han sido funciones compartidas por la Rama Judicial y la Rama Ejecutiva. Por imperativo cons-titucional, la Rama Ejecutiva es quien investiga e interesa la incautación del material delictivo; también por impera-tivo constitucional son los tribunales quienes tienen la po-testad de autorizar y examinar la validez de los registros. El manejo y la custodia de evidencia también ha sido his-tóricamente una función compartida de los funcionarios del Departamento de Justicia o la Policía y los tribunales. La interacción de estas ramas es esencial e indispensable al sistema de enjuiciamiento criminal en nuestro país. El acusado no cuestiona esto. Lo que objeta es la custodia por parte del tribunal en una etapa previa al inicio del proceso criminal. No consideramos que ello, por sí sólo, sea una participación indebida de la Rama Judicial en la función investigativa que le corresponde al Poder Ejecutivo. Nótese que la grabación así custodiada se convierte en parte del expediente judicial, expediente que corresponde al procedi-miento ex parte de la solicitud y expedición de la orden, cuya validez es incuestionable y el cual debe ser adminis-trado por los tribunales. Esto implica que las actuaciones investigativas del Gobierno ya habían sido avaladas por los tribunales, requiriendo así la participación del tribunal desde ese momento a través de unos mecanismos separa-dos de la maquinaria investigativa del Poder Ejecutivo, re-gidos por criterios independientes y distintos de los que rigen las actuaciones del Ejecutivo.
*428Por todo ello, resolvemos que el mecanismo dispuesto en la Ley Núm. 36, supra, no presenta trabas significativas a nuestro sistema de justicia, cuya implementación, como hemos visto, necesariamente requiere la participación igual e independiente de ambas Ramas: la Ejecutiva y la Judicial. No existe aquí una situación que viole el principio de la separación de poderes.
VII
Por último, atendemos el planteamiento del acusado de que la grabación debe ser suprimida porque el Ministerio Público le imputó un delito incorrecto en derecho para aprovecharse indebidamente de la Ley Contra el Crimen Organizado.
En esencia, el acusado alega que el Ministerio Público le imputó el delito de extorsión en la solicitud de autorización judicial para grabar y luego el de soborno agravado en las acusaciones porque éstos estaban comprendidos dentro de los delitos relacionados al crimen organizado en la Ley Núm. 36, supra, en vez de imputarle el delito de influencia indebida, que es el que el acusado entiende estaba apoyado por los hechos relatados en las acusaciones y para el cual no estaba disponible el mecanismo de la ley. Por ello, el acusado entiende que la grabación de la conversación fue ilegal y debe ser suprimida, según lo dispone la propia ley.
Los Arts. 209 y 210 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4360 y 4361, respectivamente, disponen, en lo pertinente, lo siguiente:

Soborno

Todo funcionario o empleado público, o jurado, o árbitro, o cualquier persona autorizada en ley para oír ó resolver alguna cuestión o controversia, que solicite o reciba, directamente o por persona intermedia, para sí o para un tercero, dinero o cual-quier beneficio, o aceptare una proposición en tal sentido, por realizar un acto regular de su cargo o función, será sancionado *429con pena de reclusion por un término fijo de nueve (9) años. ...

Delito agravado

Si el funcionario o empleado público o jurado o árbitro, o la persona autorizada en ley para oír o resolver una cuestión o controversia, solicitare, o recibiere el dinero, o el beneficio, o aceptare la promesa, por omitir o retardar un acto regular de sus funciones o por ejecutar un acto contrario al cumplimiento regular de sus deberes, o con el entendido o en la inteligencia de que tal remuneración o beneficio habrá de influir en cualquier acto, decisión, voto o dictamen de dicha persona en su carácter oficial, la pena de reclusión será por término fijo de doce (12) años. De mediar circunstancias agravantes, la pena fija esta-blecida podrá ser aumentada hasta un máximo de veinte (20) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de ocho (8) años.(26) (Énfasis suplido.)
En Pueblo v. Carballosa y Balzac, supra, pág. 850, dijimos que para que se configure el delito de soborno no hay que probar que el funcionario tenía la autoridad final en la cadena de eventos sino, por el contrario, que es suficiente en derecho que el acto al que esté relacionado el soborno “ 'esté comprendido entre los deberes generales del empleado según descritos en su nombramiento y conforme a las tareas que [normalmente] realiza’ Véase, además, Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 759 (1985).
Por otro lado, el Art. 213 del Código Penal, 33 L.P.R.A. see. 4364, el cual trata sobre el delito de influencia indebida, establece, en lo pertinente, que será ilegal para una persona
... que obtuviere o tratare de obtener de otra cualquier bene-ficio asegurando o pretendiendo que se halla en aptitud de in-fluir en cualquier forma en la conducta de un funcionario o empleado público en lo que respecta al ejercicio de sus funcio-nes ....
Este delito claramente está dirigido a la intromisión in-*430debida de un tercero con los deberes de un funcionario pú-blico, o sea, de persona ajena al desempeño de esas funciones. En Pueblo v. Luzon, supra, pág. 320, dijimos que el estatuto “penaliza el tratar o lograr un beneficio por pretender ejercer una influencia —real o imaginaria— en cualquier forma en la conducta de un funcionario, en lo que respecta al ejercicio de sus funciones”.
Lo determinativo, pues, en el caso de autos es si la pro-mesa alegadamente hecha por el acusado a terceras perso-nas era para hacer algo en contra de sus propios deberes o si era para influir en la conducta de otros funcionarios públicos.
La teoría del acusado es que ni el caso de drogas rela-cionado a Pagán San Miguel ni la investigación del asesi-nato de Casiano Zapata eran de la jurisdicción de la Fisca-lía de Ponce a la que estaba adscrito cuando alegadamente sucedieron los hechos, sino de la jurisdicción de la Fiscalía de Mayagüez, por lo que los hechos por los cuales se le acusó no estaban relacionados al desempeño de un acto regular de sus funciones. No tiene razón.
La ley dispone que “[s]erá el deber de cada Fiscal el procesar a todos los delincuentes por crímenes y delitos de que pueda conocer bajo la autoridad del Estado Libre Asociado de Puerto Rico”. 3 L.P.R.A. see. 95. De ahí surge claramente que un fiscal está obligado, entre otras cosas, a velar por el fiel cumplimiento de las leyes penales en toda la Isla, independientemente de la jurisdicción a la que haya sido asignado, y a hacer todo lo que pueda para lograr que se procese a un delincuente, irrespectivamente de que tenga la investigación a su cargo o no.
En una sociedad como la nuestra, de tan fácil movilización entre pueblos, para combatir el crimen eficientemente se requiere la pronta colaboración de todos los fiscales en todo momento. Su fiel participación en la investigación y el enjuiciamiento de la actividad criminal es parte esencial de los deberes de su cargo como funcionario *431del Departamento de Justicia. Impedir el formulamiento de cargos o la ejecución de penas, multas o sanciones que resulten de una convicción, constituyen indudablemente una omisión de un acto regular de sus funciones o un acto contrario al fiel cumplimiento de sus deberes. No consti-tuye, como alega el acusado, una interferencia con la labor de otro.
Resolvemos, pues, que a base de los hechos descritos en las acusaciones presentadas contra Santiago Feliciano, el Ministerio Público correctamente le imputó el delito de so-borno agravado.
VIII
Antes de concluir esta opinión, es menester hacer un señalamiento adicional, de orden general, sobre la cuestión medular que tenemos ante nos y la función de este Tribunal.
Ninguna encomienda de este Foro es de mayor impor-tancia que la de salvaguardar y proteger los derechos fun-damentales de las personas, entre ellos el que cobija la preciada intimidad de todo ser humano. Nuestra labor, sin embargo, es la de mantener y defender todos los derechos fundamentales de las personas, incluyendo también el de-recho de la gente a una vida segura, a que no se les viole su integridad física y a que se respete su propiedad.
De más está decir que el país sufre angustiosamente los estragos de una desenfrenada violencia y de un interminable pillaje causados por la plaga virulenta del crimen, que nos aflige desde hace ya demasiado tiempo y que crece in-controlablemente cada día más. Esta trágica experiencia —que la inmensa mayoría de los ciudadanos considera nuestro principal problema colectivo— causa un hondo desasosiego, un justificado pavor y una desconcertante in-seguridad, que permean la vida familiar cotidiana de casi todos los puertorriqueños.
*432Frente a esta desgraciada realidad, no podemos desau-torizar los esfuerzos de las ramas políticas para lidiar con la criminalidad sólo porque nos parezcan arriesgados o porque no reflejen idealmente lo que creemos que debe ser el curso de acción más acertado. Nuestro rol se limita a asegurarnos de que las medidas tomadas cumplan con las exigencias constitucionales pertinentes. Dicho de otra forma, cuando, como ocurre en este caso, se contraponen dramáticamente derechos e intereses estatales de la mayor jerarquía, nuestra labor es la de armonizar lo que está contrapuesto. No es la de favorecer unos a costa de otros.
La ley que tenemos ante nos es, sin duda, controversial. Sin embargo, tiene suficientes garantías, sobre todo del modo que la hemos interpretado, para salvaguardar en lo esencial el fundamental derecho a la intimidad de los que puedan verse afectados por ella. Por eso, declarar su in-constitucionalidad, como algunos pretenden, sería real-mente un grave abuso de nuestra función de revisión judicial y un acto de .patente insensibilidad frente al terrible problema de la criminalidad que sufre el país y frente al miedo y la desesperanza que padece la gente por razón de éste.
Es menester reiterar aquí lo que en numerosas ocasio-nes hemos señalado en nuestra doctrina sobre agentes en-cubiertos: la ley en cuestión es un arma de investigación que se estima necesaria para la persecución eficaz de cier-tos delitos que, por su característica esencial de clandesti-nidad, de otro modo permanecerían impunes, si no se con-tara con este modo de investigación.
Por la naturaleza excepcional de la ley, sin embargo, las peticiones de autorización judicial deben ser examinadas con el mayor rigor y'cuidado por los tribunales. Es me-diante la supervisión judicial esmerada que se logra el de-bido y difícil balance entre los valores en juego. Este Tribunal en particular estará alerta y someterá a cuidadoso escrutinio la utilización de la ley de marras, para asegurar *433la pureza de los procedimientos. Pueblo v. Álamo Álamo, 116 D.P.R. 673 (1985); Pueblo v. Almodóvar, 109 D.P.R. 117 (1979); Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967); Pueblo v. Seda, 82 D.P.R. 719 (1961).
EX
En resumen, resolvemos hoy que la ley que autoriza la grabación de conversaciones no telefónicas en relación con actividades ligadas al crimen organizado mediante una orden judicial, según la hemos interpretado aquí, no adolece esencialmente de vicios constitucionales. El mecanismo dispuesto en la See. 6 de la Ley Núm. 36, supra, cumple esencialmente con los requisitos de las Sees. 8 y 10 del Art. II de nuestra Constitución, supra, y no viola el principio de la separación de poderes.
No examinamos hoy la validez constitucional de la dis-posición que autoriza la grabación sin una orden judicial previa.
Resolvemos, además, que en este caso se imputó correc-tamente el delito de soborno agravado, por lo que de pro-barse que se cumplió esencialmente con el mecanismo dis-puesto en la Ley Núm. 36, supra, procede la admisión de la grabación en evidencia en el juicio criminal contra Santiago Feliciano, conforme a las Reglas de Evidencia.(27)
Por los fundamentos expuestos, se dictará sentencia para revocar la del Tribunal Superior, Sala de Ponce, de 27 de marzo de 1993.
Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton emitieron sendas opiniones disidentes.
*434— O —

(1) Este artículo dispone que:
“Será ilegal que una persona empleada por o asociada a cualquier empresa o negocio, participe, directa o indirectamente, en la dirección de los asuntos de dicha empresa a través de un patrón de actividad de crimen organizado o mediante la recaudación de una deuda ilegal.” 25 L.P.R.A. sec. 971b(c).
“Empresa o negocio” es un término amplio que incluye
“... cualquier sociedad, corporación, asociación u otra entidad legal, y cualquier unión o grupo de individuos asociados, aunque no constituyan una sociedad legal, exceptuando aquellos que se asocien primordialmente paira fines sociales, familiares o políticos.” 25 L.P.R.A. sec. 971a(f).


(2) Entre ellos, el 27 de abril de 1992, el acusado solicitó la desestimación de los pliegos acusatorios presentados en su contra por entender que, a base de los hechos descritos en éstos, no se le debió haber imputado el delito de soborno agravado sino el de influencia indebida. Esta solicitud fue denegada posteriormente por el foro *382sentenciador, el cual resolvió que habiéndose allanado el acusado a que se determi-nara causa probable en su contra por los delitos imputados, cualquier enmienda al pliego acusatorio podría ventilarse al comienzo del juicio.


(3) Surge de la pág. 50 de la resolución recurrida que el tribunal a quo entendió que la “norma de análisis constitucional” que aplicaba a la controversia del caso de marras era la del escrutinio estricto, bajo la cual el Estado tenía que demostrar un interés apremiante que justificara la intervención con el derecho fundamental a la intimidad. A base de ello, determinó que no era necesario este tipo de mecanismo para combatir el crimen, porque la orden judicial se podía obtener únicamente en casos en que hubiese un patrón recurrente de conducta delictiva y que, como además requería que el agente tuviese conocimiento de cuándo se iba a llevar a cabo nueva-mente la conducta debetiva, éste podía utibzar otros medios menos onerosos para detener la comisión del crimen antes de que se perpetrase. Resolvió, además, que el propósito fundamental de la ley era establecer la veracidad de los agentes encubier-tos y que ello estaba motivado por la creciente desconfianza del pueblo en el Minis-terio Público durante la década de los ’80, por la ocurrencia de abusos y falsificacio-nes en manos de los agentes encubiertos y los fiscales en casos como el del Cerro Maravilla y en relación con la creación ilegal de “carpetas”. Abase de ello, determinó que el mecanismo dispuesto en la ley no correspondía a este interés porque lo único que lograba era poner métodos aún más invasivos en manos de los funcionarios *383públicos potencialmente corruptos. Finalmente, resolvió que el Estado no había cum-plido con su obligación de demostrar que no existían métodos menos drásticos para obtener este tipo de evidencia.
La norma aplicada por el Tribunal de Instancia es claramente errónea. La “nor-ma del escrutinio estricto” se refiere al tipo de escrutinio judicial —ya sea estricto o tradicional— que se utiliza para examinar la razonabilidad de las clasificaciones en aquellos casos en que se alegue una violación al principio constitucional de la igual protección de las leyes. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992). Aten-demos, pues, la controversia del caso ante nos de acuerdo con las normas de la expectativa razonable de intimidad y la protección contenida en las Sees. 8 y 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1.


(4) Por ejemplo, en ocasiones anteriores hemos resuelto que no existe expecta-tiva de intimidad sobre evidencia que se encuentra a plena vista, Pueblo v. Dolce, 105 D.P.R. 422 (1976); cuando la evidencia es arrojada o abandonada, Pueblo v. Lebrón, 108 D.P.R. 324 (1979); cuando la evidencia es obtenida en el transcurso de una persecución, Pueblo v. Riscard, 95 D.P.R. 405 (1967); cuando la evidencia es obtenida en un registro administrativo de una actividad altamente regulada por el Estado, E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984), y cuando ha mediado consenti-miento para el registro, Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986). En estos casos no se puede invocar el derecho a la intimidad para solicitar la supresión de evidencia.


(5) El historial y desarrollo jurisprudencial del derecho a la intimidad en nues-tra jurisdicción es distinto al de la jurisdicción federal porque: (1) adquirió un rango constitucional en Puerto Rico más temprano que en la jurisdicción federal; (2) se formuló con el propósito de que tuviera una factura más ancha que el derecho reco-nocido en otras culturas, y (3) debe interpretarse de manera fiel a nuestra identidad y cultura, en armonía con su reconocimiento federal e internacional. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 52-62 (1986); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 258-263 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975).


(6) Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Pueblo v. Dolce, supra; Cooper v. California, 386 U.S. 58 (1967).


(7) La doctrina jurisprudencial federal que existía antes de la opinión en el caso Katz v. United States, 389 U.S. 347 (1967), era que para que ocurriera una incauta-ción en violación de la Cuarta Enmienda, ésta tenía que ser el resultado de una invasión física o penetración (trespass) de un área protegida. Abase de esta doctrina, el Tribunal Supremo federal había resuelto en el caso Goldman v. United States, 316 U.S. 129 (1942), que escuchar una conversación dentro de una habitación por medio de un detector de pared no violaba la Cuarta Enmienda porque no había ocurrido una invasión física del lugar donde se estaba llevando a cabo la conversación. Por el contrario, si el mecanismo utilizado traspasaba la pared e invadía el lugar donde se estaba llevando a cabo la conversación, ocurría entonces una penetración del lugar que activaba la protección de la Cuarta Enmienda, Silverman v. United States, 366 U.S. 506 (1961), excepto que hubiese mediado el consentimiento de uno de los parti-cipantes en la conversación, On Lee v. United States, 343 U.S. 747 (1962). Esta norma fue alterada por la decisión en el caso Katz v. United States, supra.


(8) Véanse, además: W. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. I, Secs. 2.1-2.4; J. Wesley Hall, Search and Seizure, 2da ed., Illinois, Ed. Clark Boardman Callaghan, 1993, Cap. 33; 68 Am.Jur.2d Secs. 234-353, págs. 842-941 (1993).


(9) Cabe señalar que la opinión en el caso United States v. White, 401 U.S. 745 (1971), reseñada en el texto fue de pluralidad en la cual cuatro de los jueces que emitieron votos separados —el Juez Brennan (concurrente) y los Jueces Douglas, Harlan y Marshall (disidentes)— todos estuvieron esencialmente de acuerdo en que la grabación mediante una orden judicial cumpliría con las exigencias de la Cuarta Enmienda.


(10) Cf., Título 3 del Omnibus Crime Control and Safe Streets Act, 18 U.S.C. secs. 2511-2519 (requisito de orden judicial previa para grabar las conversaciones orales o telefónicas en investigaciones federales cuando ninguno de los participantes en la conversación haya consentido a ello).


(11) En nuestra jurisdicción estatutariamente se ha reconocido como delito la grabación de una “comunicación privada personal” (oral o telefónica) sin el consen-timiento previo de todos los participantes en la conversación. Art. 145 del Código Penal, 33 L.P.R.A. see. 4186. En ocasión de interpretar el alcance del término “comu-nicación privada personal” para efectos del referido artículo, dijimos que la disposi-*392ción protege únicamente a los participantes que tengan una expectativa legítima de que lo comunicado quedaría entre ellos, es decir, una expectativa de intimidad sub-jetiva sobre el contenido de la conversación. Este derecho estatutariamente recono-cido responde al interés público que existe respecto de la “inviolabilidad del círculo privado que constituye una prolongación de la persona”. Pueblo v. De León Martínez, 132 D.P.R. 746, 758 (1993). Sin embargo, no podemos extender igual protección a conversaciones relacionadas a actividades criminales. En Pueblo v. De León Martínez, supra, reconocimos la sabiduría de la prohibición estatutaria para proteger aquellas conversaciones que fueran parte del “contorno privado” de una persona, en relación con materias que incidieran sobre la vida privada o familiar del ser humano. Se sobreentendía que nos referíamos a conversaciones sobre asuntos legítimos. Evi-dentemente la situación es distinta y no merece igual protección cuando la actividad es puramente criminal.


(12) Para cumplir con este requisito, se exigió que se separase la etapa de la llamada que corresponde a la identificación de la persona del contenido de la conver-sación, para efectos de la interceptación.


(13) Como se señala más adelante, este derecho se salvaguarda mediante una orden judicial, fundada en causa probable, tal como dispone la ley en cuestión. Cf, en general, E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, See. 6.26, págs. 494-507; Simposio sobre la graba-*395ción de conversaciones en la investigación criminal de 23 de octubre de 1985, 94 Rev. Der. Pur. 1-54 (1985), que incluye ponencias de los Ledos. Marcos Ramírez, Jaime Benitez, Salvador Tió y Nunzio Prattalone; R. Uviller, Evidence from the Mind of the Criminal Suspect: A Reconsideration of the Current Rules of Access and Restraint, 87 Colum. L.R. 1137 (1987).


(14) Aunque el tribunal a quo no resolvió expresamente esta cuestión, del texto de la resolución emitida surge que apoyó este planteamiento y lo utilizó como uno de los fundamentos principales para resolver como lo hizo. En la resolución, el tribunal discutió extensamente la prohibición referida y citó con aprobación varias fuentes que apoyan teorías similares a la que propone el acusado. Además, en ningún mo-mento discutió la jurisprudencia de este Tribunal relativa a los registros y allana-mientos mediante una orden judicial. Las fuentes citadas por el tribunal sostienen esencialmente, al igual que el acusado, que si la Constitución prohíbe de manera absoluta la interceptación de la conversación telefónica, la cual según su criterio es menos privada que la oral personal, tiene que necesariamente prohibir la intercep-tación de comunicación oral, aun mediante una orden judicial; es decir, que la pro-hibición contra las interceptaciones telefónicas es más abarcadora que la protección general, según el acusado “lo más protege lo menos”.


(15) En Puerto Rico Tel. Co. v. Martínez, supra, pág. 340, resolvimos que el texto de la Sec. 10 de nuestra Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, por su propia naturaleza, pertenece a la esfera del derecho a la intimidad consagrado en la See. 8 y forma parte integral de éste.


(16) En Puerto Rico Tel. Co. v. Martínez, supra, resolvimos que la prohibición de la interceptación telefónica no es una protección absoluta; que el derecho a esta protección tiene uno o varios titulares, y que si los titulares del derecho que estén involucrados en una conversación telefónica determinada renuncian a éste, ya sea explícita o implícitamente, y acceden a o solicitan la intercepción, se puede expedir una orden judicial para interceptar, de manera limitada, la conversación telefónica.


(17) La utilización de la frase “motivo fundado” en lugar de “causa probable” no presenta ningún problema de índole constitucional. El concepto “motivo fundado” se ha definido en nuestra jurisprudencia como “aquella información y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido un delito”. (Énfasis en el original.) Pueblo v. Martínez Torres, 120 D.P.R. 496, 504 (1988), y casos allí citados. Reiteradamente hemos resuelto que este concepto es sinónimo al de “causa probable” para efectos de la expedición de la orden. íd.; Pueblo v. Díaz Díaz, 106 D.P.R. 348, 353 (1977).


(18) De igual forma, cabe recordar que al evaluar una ley, es responsabilidad de este Tribunal suplir aquello que falte en una ley para hacerla coherente y confor-marla a la intención del legislador. Pueblo v. Villafañe, Contreras, 139 D.P.R. 134 (1995); P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490, 500 (1988).


(19) Adoptamos la interpretación referida con carácter prospectivo. Respecto de las órdenes previamente emitidas, los tribunales, al examinar la corrección de la determinación de causa probable, deberán considerar si la ausencia en la vista del solicitante en realidad hubiese afectado la determinación de causa probable hecha por el juez. De lo contrario, si de la solicitud surgían suficientes garantías de confia-bilidad y el análisis de la totalidad de la prueba presentada apoya la determinación de causa probable, el incumplimiento con el requisito que exigimos hoy no será mo-tivo, por sí solo, para invalidar las órdenes emitidas al amparo de la Ley Núm. 36, supra, anterior a esta opinión.


(20) La See. 7 de la Ley Núm. 36, supra, 25 L.P.R.A. sec. 971r, establece que los delitos de hacer declaraciones falsas y de incluir, a sabiendas, declaraciones falsas en la solicitud de la orden para grabar, conllevan una pena fija de cinco (5) años de reclusión, que puede ser aumentada a ocho (8) años de mediar agravantes, y una pena adicional discrecional de multa entre $5,000 y $10,000. A su vez, el delito de *415divulgaeión ilegal conlleva una pena fija de dos (2) años de reclusión, que puede ser aumentado a tres (3) años de mediar agravantes o reducido hasta un (1) año de existir circunstancias atenuantes. El tribunal podrá imponer, además, una multa entre $5,000 y $10,000. Finalmente, ninguna persona acusada por alguno de estos delitos podrá hacer alegación preacordada, y de resultar convicto, no tendrá derecho a disfrutar de una sentencia suspendida.


(21) En relación con esto, el acusado también alegó que el aviso previo de la autoridad del agente y de la existencia de la orden es necesario para preservar su derecho constitucional a no autoincriminarse y a estar asistido por un abogado antes de que se le graben declaraciones incriminatorias involuntarias. Surge de la resolu-ción recurrida que el tribunal de instancia, aunque brevemente, también mencionó esta cuestión como una importante para decidir como lo hizo. Por ello, cabe señalar que estos planteamientos son claramente inmeritorios.
Reiteradamente hemos dicho que cuando una investigación criminal se centra sobre una persona en particular y dicho sospechoso se encuentra bajo custodia, es que los agentes del orden público están obligados a advertirle a éste de una serie de derechos constitucionales que nuestro ordenamiento jurídico les garantiza, entre los que se encuentran los mencionados anteriormente. Para que un acusado pueda in-vocar estos derechos al solicitar la supresión de evidencia presentada en su contra, la conversación que se quiere suprimir tiene que ser el resultado de una coerción por parte de los agentes del Estado. Para ello tienen que concurrir los requisitos siguien-tes: (1) que ya la persona era sospechosa del delito; (2) que el acusado se encontrara bajo custodia al hacer la declaración en cuestión; (3). que la declaración haya sido producto de un “interrogatorio” por parte de los agentes del orden público, y (4) que no se le hayan hecho las debidas advertencias o, si fueron hechas, no se haya renun-ciado efectivamente a los derechos aludidos. Pueblo v. López Guzmán, 131 D.P.R. 867 (1992), y casos allí citados. Estos requisitos no se encuentran presentes en este caso. El acusado en el caso de marras ni estaba bajo custodia ni fue interrogado.
El acusado alega, en esencia, que una declaración es involuntaria per se, y por lo tanto inadmisible en el juicio, cuando' quien la dijo no era consciente de que estaba hablando con un informante o agente encubierto, aunque éste al momento no se encontrara bajo custodia y fuera consciente de la presencia de otra persona, pero desconociera su identidad. No tiene razón. Para invocar estos derechos al solicitar la supresión de evidencia incriminatoria no basta con que éste no tuviera conocimiento de que su conversación estaba siendo escuchada por agentes del orden público. La *417exclusión en estos casos está dirigida únicamente a confesiones coaccionadas, para evitar que se procese criminalmente a un individuo a base de una confesión que sea resultado de actos de coerción del Estado, porque existe una probabilidad muy alta de que la evidencia obtenida así no sea cierta y el sistema de justicia criminal de una sociedad democrática como la nuestra no debe estar apoyado por técnicas de inves-tigación tan poco confiables y tan susceptibles de abusos por parte del Estado. La supresión de evidencia no está fundamentada, como aparenta creer el acusado, en un derecho a mantener secreta la evidencia incriminatoria. Por ello, si no se hace un planteamiento de que la comunicación ha sido producto de la coerción de los agentes, no procede la supresión, arm cuando el acusado no haya estado ofreciendo esa comu-nicación conscientemente a los agentes. En estos casos, lo medular es si hizo las declaraciones incriminatorias de manera voluntaria.


(22) Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993) (una cuestión no se debe resolver cuando un expediente no sea apropiado para ello); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982) (una cuestión no se debe resolver en abstracto).


(23) See. 2 del Art. I de nuestra Constitución, L.P.R.A., Tomo 1.


(24) Esta interpretación es cónsona con la que se ha hecho de la disposición federal sobre los requisitos de sellar las grabaciones y custodiarlas de acuerdo con la discreción del juez que autorice la grabación. 18 U.S.C. see. 2518(8). Véanse: McMillan v. United States, 558 F.2d 877 (8vo Cir. 1977); United States v. Falcone, 505 F.2d 478 (3er Cir. 1974), cert. denegado, 420 U.S. 955 (1975); United States v. Florea, 541 F.2d 568 (6to Cir. 1976), cert. denegado, 430 U.S. 945 (1977), reh. denegada, 431 U.S. 925 (1977); United States v. Kohne, 485 F.2d 682 (3er Cir. 1973), affd, 487 F.2d 1395 (3er Cir. 1973), cert. denegado, 417 U.S. 918 (1974); United States v. Mendoza, 574 F.2d 1373 (5to Cir. 1978), reh. denegada, 579 F.2d 644 (5to Cir. 1978); cert. denegado, 439 U.S. 988 (1978).
Esto puede ser particularmente útil en casos como el de marras, en que la grabación contiene material incriminatorio respecto de un fiscal, funcionario que usualmente tiene mayor accesibilidad a este tipo de información privilegiada.


(25) j¡¡) juez también tiene otros deberes respecto de la grabación una vez custo-diada, incluyendo la autorización para ser copiada.


(26) Los funcionarios o empleados públicos convictos según estas secciones no podrán obtener el beneficio de sentencia suspendida y de libertad a prueba. 34 L.P.R.A. see. 1027.


(27) Por el resultado al que llegamos hoy, no es necesario tampoco en esta oca-sión entrar a resolver el planteamiento relacionado al registro de “buena fe” que dejamos sin resolver en Pueblo v. Muñoz, Colón y Ocasio, supra.